EXHIBIT 10.2

 

AGREEMENT BETWEEN

OWNER AND DESIGN-BUILDER

 

Agreement made as of the 23rd day of June in the year of 2005.

 

Between: the OWNER,

BADGER STATE ETHANOL, LLC.

820 W. 17th Street

Monroe, Wisconsin 53566

 

And the DESIGN-BUILDER,

AMG/GCI, LLC.

900 S. 12th Avenue

Marshalltown, Iowa 50158

 

The Owner has made a Owner Contract with the Design-Builder dated:

 

For the following Project:  Design and Construction of Modified Corn Milling
Front-End Addition and Related Modifications

 

The Owner and Design-Builder agree as follows:

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1. The Contract Documents

 

2. Work of this Agreement

 

3. Date of Commencement and Substantial Completion

 

4. Contract Sum

 

5. Payments

 

6. Dispute Resolution

 

7. Miscellaneous Provisions

 

8. Enumeration of the Contract Documents

 

TABLE OF EXHIBITS

 

A. Terms and Conditions

 

 

 

B. Process Equipment List

 

 

 

C. Design-Builder’s Scope of Work

 

 

 

D. Determination of the Cost of the Work (Schedule of Values)

 

 

 

E. Insurance

 

 

 

 

F.

Project Master Schedule

 

 

2

--------------------------------------------------------------------------------


 

 

G.

List of Permits

 

 

ARTICLE 1:  THE CONTRACT DOCUMENTS

 

§ 1.1                     The Contract Documents form the Contract for the
Design and Construction of the Project (the “Contract”).  The Contract Documents
consist of this Agreement between Owner and Design-Builder and its attached
Exhibits (hereinafter, the “Agreement”); Supplementary and other Conditions;
Drawings, Specifications, Addenda issued prior to execution of the Agreement;
other documents listed in the Agreement and Modifications issued after the
execution of the Agreement.  Unless specifically enumerated in the Agreement,
the Contract Documents do not include other documents, such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor’s bid or portions of Addenda relating to bidding
requirements).  The Contract Documents shall not be construed to create a
contractual relationship of any kind between any persons or entities other than
the Owner and Design-Builder.  An enumeration of the Contract Documents, other
than Modifications, appears in Article 8.

 

§ 1.2                     The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations, or agreements, either written or oral.

 

§ 1.3                     The Contract may be amended or modified only by a
Modification.  A Modification is (1) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or
(4) a written order for a minor change in the Work issued by the Design-Builder.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 2:  THE WORK OF THIS AGREEMENT

 

§ 2.1                     The Design-Builder shall fully execute the Work
described in the Contract Documents, except to the extent specifically indicated
in the Contract Documents to be the responsibility of others. The Work includes
the architectural and engineering services (including the development and
creation of the Drawings and Specifications),  construction and management
services described in Exhibit C to this Agreement.   Design-Builder shall design
and construct the Work to achieve the capacity and performance outputs as
required by the Contract Documents and including those contained in Exhibit C to
this Agreement.

 

§ 2.2    Notwithstanding anything to the contrary in the Contract Documents, 
while Design-Builder is responsible to design and construct the facility,
equipment and addition in accordance with the Contract Documents so that
the process and technology used in the Work that is provided by CVP, LLC and
licensed to Owner can be implemented and operational, Design-Builder does not
guarantee that the CVP, LLC process and technology, properly designed and
installed, will produce the capacity outputs required by the Contract Documents.

 

ARTICLE 3:  DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

 

§ 3.1                     The date of commencement of the Work shall be the date
of this Agreement unless a different date is stated below or provision is made
for the date to be fixed in a notice issued by the Owner.  Date of Commencement
shall be    June 23, 2005.

 

4

--------------------------------------------------------------------------------


 

§ 3.2                     The Contract Time shall be measured from the date of
commencement, subject to adjustments of this Contract Time as provided in the
Contract Documents.

 

§ 3.3                     The Designer-Builder shall achieve Substantial
Completion of the Work in accordance with the master schedule as provided in
Exhibit F:

 

Portion of Work

 

Substantial Completion Date

 

 

 

1)

 

 

 

ARTICLE 4:  CONTRACT SUM

 

§ 4.1                     The Owner shall pay the Design-Builder the Contract
Sum in current funds for the Design-Builder’s performance of this Agreement. 
The Contract Sum shall be one of the following:

 

ý  Stipulated Sum in accordance with Section 4.2 below. Also, See Addendum A,
Price.

 

§ 4.2                     Stipulated Sum

 

§ 4.2.1  The Contract Sum shall be $23,020,000.00, subject to additions and
deductions as provided in the Contract Documents.

 

§ 4.2.2  Unit prices, will be provided when required for work outside the scope
of work:

 

Description

 

Units

 

Price

 

 

 

 

 

 

 

1)

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

§ 4.2.3  Assumptions or qualifications, if any, on which the Stipulated Sum is
based, are in Exhibit C.

 

§ 4.3                     Changes in the Work

 

§ 4.3.1  Adjustments of the Contract Sum on account of changes in the Work may
be determined by any of the methods listed in Article A.7 of Exhibit A., Terms
and Conditions.

 

§ 4.3.2  Where the Contract Sum is the Cost of the Work, with or without a
Guaranteed Maximum Price, and no specific provision is made in Sections 4.3.1 or
4.2.2 for adjustment of the Design-Builder’s Fee in the case of Changes in the
Work, or if the extent of such changes is such, in the aggregate, that
application of the adjustment will cause substantial inequity to the
Design-Builder or Owner, the Design-Builder’s shall be equitably adjusted on the
basis of the Fee established for the original Work, and the Contract Sum shall
be adjusted accordingly.

 

ARTICLE 5:  PAYMENTS

 

§ 5.1                     Progress Payments

 

§ 5.1.1  Based upon Applications for Payment submitted to the Owner by the
Design-Builder, the Owner shall make progress payments on the Contract Sum to
Design-Builder as provided below and elsewhere in the Contract Documents,
including Article A.9 of Exhibit A, Terms and Conditions.

 

§ 5.1.2  The period covered by each Application for Payment shall be bi-weekly.

 

6

--------------------------------------------------------------------------------


 

§ 5.1.3  Provided that an Application for Payment is received every other
Thursday , the Owner shall make payment to the Design-Builder not later than 10
days after these bi-weekly billings are submitted to the Owner for payment.

 

§ 5.1.4  With each Application for Payment, the Design-Builder shall submit the
most recent schedule of values in accordance with the Contract Documents.  The
schedule of values shall allocate the entire Contract Sum among the various
portions of the Work.  Compensation for design services shall be shown
separately.  The schedule of values shall be prepared in such form and supported
by such data to substantiate its accuracy as the Owner may require.  This
schedule of values, unless objected to by the Owner, shall be used as a basis
for reviewing the Design-Builder’s Applications for Payment.

 

§ 5.1.5  In taking action on the Design-Builder’s Applications for Payment, the
Owner shall be entitled to rely on the accuracy and completeness of the
information furnished by the Design-Builder and shall not be deemed to have made
a detailed examination, audit or arithmetic verification of the documentation
submitted in accordance with Sections 5.1.4 or 5.1.5, or other supporting data;
to have made exhaustive or continuous on-site inspections; or to have made
examinations to ascertain how or for what purposes the Design-Builder has used
amounts previously paid on account of this Agreement.  Such examinations, audits
and verifications, if required by the Owner, will be performed by the Owner’s
accountants acting in the sole interest of the Owner.

 

§ 5.1.6 There shall be no front-loading of payments and except with the Owner’s
prior approval, the Design-Builder shall not make advance payments to
subcontractors or suppliers for materials or equipment, of every tier, for work
that has not been completed or materials or equipment that have not been
delivered and stored at the site.

 

7

--------------------------------------------------------------------------------


 

§ 5.1.7   Owner shall retain 5% from each approved Application for Payment. 
This retainage shall be released upon final completion of the Work,  as more
fully set forth in accordance with Article 9.10 of Exhibit A, Terms and
Conditions.

 

§ 5.2                     Progress Payments – Stipulated Sum

 

§ 5.2.1  Applications for Payment where the Contract Sum is based upon a
Stipulated Sum shall indicate the percentage of completion of each portion of
the Work as of the end of the period covered by the Application for Payment.

 

§ 5.2.2  Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

 

1.  Take that portion of the Contract Sum properly allocable to completed Work
as determined by multiplying the percentage completion of each portion of the
Work by the share of the Contract Sum allocated to that portion of the Work in
the schedule of values, less retainage of (5%).  Pending final determination of
cost to the Owner of Changes in the Work, amounts not in dispute shall be
included as provided in Section A.7.3.8 of Exhibit A.  Terms and Conditions;

 

2.  Add that portion of the Contract Sum properly allocable to materials and
equipment delivered and suitably stored at the site for subsequent incorporation
in the completed construction (or, if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing), less retainage of 5%.

 

3.  Subtract the aggregate of previous payments made by the Owner; and

 

8

--------------------------------------------------------------------------------


 

4.  Subtract amounts, if any, for which the Owner has withheld payment from or
nullified an Application for Payment as provided in Section A.9.5 of Exhibit A.
Terms and Conditions.

 

§ 5.2.3  The progress payment amount determined in accordance with Section 5.2.2
shall be further modified under the following circumstances:

 

1.  Add upon Substantial Completion of Work, a sum sufficient to increase the
total payments to the full amount of the Contract Sum, less retainage and any
other amounts for which Owner has withheld payment under Section A.9.5 of
Exhibit A, Terms and Conditions. and

 

2.  Add, if final completion of the Work is thereafter materially delayed
through no fault of the Owner, any additional amounts payable in accordance with
Section A.9.10.3 of Exhibit A. Terms and Conditions.

 

§ 5.3                     Final Payment

 

§ 5.3.1  Final payment, constituting the entire unpaid balance of the Contract
Sum, including retainage, shall be made by the Owner to the Design-Builder not
later than 30 days after the Design-Builder has fully performed the Contract
including the requirements of Section A.9.10 of Exhibit A. Terms and Conditions
has been fully satisfied, except for the Design-Builder’s responsibility to
correct non-conforming Work discovered after final payment or to satisfy other
requirements, if any, which extend beyond final payment.

 

ARTICLE 6:                            DISPUTE RESOLUTION

 

§ 6.1  The parties appoint the following individual to serve as a Neutral
pursuant to Section A.4.2.1 of Exhibit A. Terms and Conditions.

 

9

--------------------------------------------------------------------------------


 

American Arbitration Association – Construction Industry Division

 

§ 6.2  If the parities do not resolve their dispute through mediation pursuant
to Section A.4.3 of Exhibit A. Terms and Conditions, the method of binding
dispute resolution shall be the following:

 

ý  Arbitration pursuant to Section A.4.4 of Exhibit A. Terms and Conditions

 

o  Litigation in a court of competent jurisdiction

 

o  Other (specify)

 

§ 6.3                     Arbitration

 

§ 6.3.1  If arbitration is selected by the parties as the method of binding
dispute resolution, then any claim, dispute or other matter in question arising
out of or related to this Agreement shall be subject to arbitration as provided
in Section A.4.4. of Exhibit A. Terms and Conditions.

 

ARTICLE 7:                            MISCELLANEOUS PROVISIONS

 

§ 7.1  Design professionals and consultants engaged by the Design-Builder shall
be persons or entities duly licensed to practice their professions as required
in the jurisdiction where the Project is located and are listed as follows:

 

Name and address

 

License Number

 

 

 

 

 

Youssef V. Baddour

 

37166

 

 

 

 

 

Beaver Creek, Ohio 45432

 

 

 

 

 

 

 

Relationship to Design-Builder

 

Other Information

 

 

 

 

 

AMG structural department manager

 

 

 

 

10

--------------------------------------------------------------------------------


 

§ 7.2  Other design professionals and consultants, if any, engaged directly by
the Owner, their professions and responsibilities are listed below:

 

Name and address

 

License Number

 

 

 

 

 

None.

 

 

 

 

 

 

 

Relationship to Owner

 

Other Information

 

 

 

 

 

None.

 

 

 

 

§ 7.3  The Owner’s Designated Representative is Dr. Gary Kramer

 

§ 7.3.1  The Owner’s Designated Representative identified above shall be
authorized to act on the Owner’s behalf with respect to the Project.

 

§ 7.4  The Design-Builder’s Designated Representative is Mr. Cornell Gethmann
and/or Mr. Alberto Mendez.

 

§ 7.4.1  The Design-Builder’s Designated Representative identified above shall
be authorized to act on the Design-Builder’s behalf with respect to the Project.

 

§ 7.5  Neither the Owner’s nor the Designed-Builder’s Designated Representative
shall be changed without ten (10) days written notice to the other party.

 

§ 7.6  Other provisions:

 

11

--------------------------------------------------------------------------------


 

§ 7.6.1  Where reference is made in this Agreement to a provision of another
Contract Document, the reference refers to that provision (s) as amended or
supplemented by other provisions of the Contract Documents.

 

§ 7.6.2  Payments due and unpaid under this Agreement shall bear interest from
the date payment is due at the rate stated below, or in the absence thereof, at
the legal rate prevailing from time to time at Monroe, Wisconsin where the
Project is located.

 

ARTICLE 8:                            ENUMERATION OF THE CONTRACT DOCUMENTS

 

§ 8.1  The Contract Documents, except for Modifications issued after the
execution of this Agreement, are enumerated as follows:

 

§ 8.1.1  The Supplementary and other Conditions of the Contract, if any, are as
follows:

 

§ 8.1.2  The Specifications are as follows:  [Insert identification if existing
as of time of execution]

 

§ 8.1.4  The Drawings are as follows: [Insert identification if existing as of
time of execution]

 

§ 8.1.5  The Addenda, if any, are as follows:

 

§ 8.1.6  Exhibit A. Terms and Conditions

 

§ 8.1.7  Exhibit B.  Process Equipment List

 

§ 8.1.8  Exhibit C. Designer-Builder’s Scope of Work.

 

12

--------------------------------------------------------------------------------


 

§ 8.1.9  Exhibit D. Determination of the Cost of the Work (Schedule of Values)

 

§ 8.1.10  Exhibit E.  Insurance, if applicable.

 

§ 8.1.11   Exhibit F.  Project Master Schedule

 

§ 8.1.12  Exhibit G. Permits

 

§ 8.1.13  Other documents, if any, forming part of the Contract Documents are as
follows:

 

This Agreement is entered into as of the day and year first written above and is
executed in at least two original copies, of which one is to be delivered to the
Designer-Builder, and one to the Owner.

 

/s/ Gary L. Kramer

 

/s/ Alberto Mendez

 

BADGER STATE ETHANOL, LLC.

 

AMG/GCI, LLC.

 

DATE: June 23, 2005

 

DATE: June 23, 2005

 

 

 

 

 

 

 

 

 

 

 

/s/ Cornell W. Gethmann

 

 

 

AMG/GCI, LLC.

 

 

 

DATE: June 23, 2005

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS

 

For the following PROJECT:

 

OWNER,

BADGER STATE ETHANOL, LLC

820 W. 17th Street

Monroe, Wisconsin 53566

 

And the DESIGN-BUILDER,

AMG/GCI, LLC

900 S. 12th Avenue

Marshalltown, Iowa 50158

 

TABLE OF ARTICLES

 

A.1 GENERAL PROVISIONS

 

 

 

A.2 OWNER

 

 

 

A.3 DESIGN-BUILDER

 

 

 

A.4 DISPUTE RESOLUTION

 

 

 

A.5 SUBCONTRACTORS [a05-12975_1ex10d2.htm#Articlea_5Subcontractors__180110]

 

 

 

A.6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
[a05-12975_1ex10d2.htm#Articlea_6ConstructionByOwnerOrBy_180122]

 

 

 

A.7 CHANGES IN THE WORK [a05-12975_1ex10d2.htm#Articlea_7ChangesInWork_180142]

 

 

 

A.8 TIME [a05-12975_1ex10d2.htm#Articlea_8Time_180148]

 

 

14

--------------------------------------------------------------------------------


 

A.9 PAYMENTS AND COMPLETION
[a05-12975_1ex10d2.htm#Articlea_9PaymentsAndCompletion_180158]

 

 

 

A.10 PROTECTION OF PERSONS AND PROPERTY
[a05-12975_1ex10d2.htm#Articlea_10ProtectionOfPersonsAnd_180203]

 

 

 

A.11 INSURANCE AND BONDS
[a05-12975_1ex10d2.htm#Articlea_11InsuranceAndBonds_180208]

 

 

 

A.12 UNCOVERING AND CORRECTION OF WORK
[a05-12975_1ex10d2.htm#Articlea_12UncoveringAndCorrectio_180215]

 

 

 

A.13 MISCELLANEOUS PROVISIONS
[a05-12975_1ex10d2.htm#Articlea_13MiscellaneousProvision_180219]

 

 

 

A.14 TERMINATION OR SUSPENSION OF THE AGREEMENT
[a05-12975_1ex10d2.htm#Articlea_14TerminationOrSuspensio_180224]

 

 

ARTICLE A.1 GENERAL PROVISIONS

 

§ A1.1 BASIC DEFINITIONS

 

§ A.1.1.1  THE DESIGN-BUILD DOCUMENTS

Deleted.

 

§ A1.1.2  THE CONTRACT DOCUMENTS

The Contract Documents are identified in Section 1.1 of the Agreement.

 

§ A.1.1.3  DESIGN-BUILDER

The Design-Builder is the person lawfully licensed to practice engineering or an
entity lawfully practicing engineering identified as such in the Agreement and
is referenced to throughout the Contract Documents as if singular in number. 
The term “Design-Builder” means the Design-Builder or the Design-Builder’s
authorized representative.

 

§ A.1.1.4  THE WORK

The term “Work” means the design and construction and other services required by
the Contract Documents, whether completed or partially completed, and includes
all other labor, materials, equipment and services provided or to be provided by
the Design-Builder to fulfill the Design-Builder’s obligations.

 

§ A.1.1.5  THE PROJECT

The Project is the total design and construction of which the Work performed
under the Contract Documents may be the whole or a part, and which may include
design and construction by the Owner or by separate Contractors.

 

§ A.1.1.6  THE DRAWINGS

The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.

 

15

--------------------------------------------------------------------------------


 

§ A.1.1.7  THE SPECIFICATIONS

The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards, workmanship
for the Work, and performance of related services.

 

§ A.1.1.8  THE PROJECT MANUAL

The Project Manual is a volume assembled for the Work, which may include the
bidding requirements, sample forms, conditions of the Contract and
Specifications.

 

§ A.1.1.9  NEUTRAL

The Neutral is the individual appointed by the parties to decide Claims and
disputes pursuant to Section A.4.2.1.

 

§ A.1.2  CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS

 

§  A.1.2.1  The intent of the Contract Documents is to include all items
necessary for the proper execution and completion of the Work by the
Design-Builder.  The Contract Documents are complementary and what is required
by one shall be as binding as if required by all; performance by the
Design-Builder shall be required only to the extent consistent with the Contract
Documents and reasonably inferable from them as being necessary to produce the
indicated results.

 

§ A.1.2.2  Organization of the specifications into divisions, sections and
articles, an arrangement of Drawings shall not control the Design-Builder in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.

 

§ A.1.2.3  Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.

 

§ A.1.3  COMPLIANCE WITH APPLICABLE LAWS

 

§ A.1.3.1  If the Design-Builder believes that implementation of any instruction
received from the Owner would cause violation of any applicable law, statute,
ordinance, building code or rules or regulations, the Design-Builder shall
notify the Owner in writing.  The Design-Builder shall not be obligated to
perform any act which the Design-Builder believes will violate any applicable
law.

 

§ A.1.4  CAPITALIZATION

 

§ A.1.4.1  Terms capitalized in these Terms and Conditions include (1) those
which are specifically defined, (2) the titles of numbered articles and
identified references to sections in the document, or (3) the titles of other
documents published by the American Institute of Architects.

 

16

--------------------------------------------------------------------------------


 

§ A.1.5  INTERPRETATION

 

§ A.1.5.1  In the interest of brevity the Agreement frequently omits modifying
words such as “all” and “any” and articles such as “the” ,”and”, “an” but the
fact that a modifier or an article is absent from one statement and appears in
another is not intended to affect the interpretation of either statements.

 

§  A.1.6  EXECUTION OF THE AGREEMENT

 

§  A.1.6.1  The Contract Documents shall be signed by the Owner and
Design-Builder

 

§ A.1.6.2  Execution of the Contract by the Design-Builder is a representation
that the Design-Builder has visited the site, become generally familiar with
local conditions under which the Work is to be performed and correlated personal
observations with requirements of the Contract Documents.

 

§ A.1.7  OWNERSHIP AND USE OF DOCUMENTS AND ELECTRONIC DATA

 

§ A.1.7.1  The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Design-Builder or the Design-Builder’s other
design professionals are Instruments of Service through which the Work to be
executed by the Design-Builder is described.  The Owner may retain one record
set.  Neither the Owner nor any Subcontractor, Sub-Subcontractor or material or
equipment supplier shall own or claim a copyright in the Instruments of Service,
and unless otherwise indicated the Design-Builder and other design professionals
shall be deemed the authors of them and will retain all common law, statutory,
and other reserved rights, in addition to the copyrights.  All copies of the
Instruments of Service, except the Owner’s record set, shall be returned or
suitably accounted for to the Design-Builder or other design professionals, on
request, upon completion of the Work.  The Instruments of Service are for use
solely with respect to this Project.  They are not to be used by the Owner or
any Subcontractor, Sub-Subcontractor or material or equipment supplier for other
projects or for additions to this Project outside the scope of the Work without
specific written consent of the Design-Builder and other design professionals. 
The Owner, Subcontractors, Sub-Subcontractors and materials or equipment
suppliers are authorized to use and reproduce applicable portions of the
Instruments of Service appropriate to and for use in the execution of their Work
under the Contract Documents.  All copies made under this authorization shall
bear the statutory copyright notice, if any, shown on the copied Instrument of
Service Submittal or distribution to meet official regulatory requirements or
for other purposes in connection with this Project is not to be construed as
publication in derogation of the Design-Builder or other design professionals’
copyrights or other reserved rights.

 

17

--------------------------------------------------------------------------------


 

§ A.1.7.2  The Design-Builder and the Design-Builder’s consultants shall be
deemed the authors and owners of their respective Instruments of Service and
shall retain all common law, statutory and other reserved rights, including
copyrights.  Upon execution of this Agreement, the Design-Builder grants to the
Owner a nonexclusive license to reproduce the Instruments of Service solely for
purposes of constructing, completing, using and maintaining the Project,
provided that the Owner shall comply with all obligations, including prompt
payment of all sums when due, under this Agreement.  The Design-Builder shall
obtain similar nonexclusive licenses from the Design-Builder’s consultants
consistent with this Agreement.  Except as provided in Sections A.1.7.4 and
A.1.7.5, termination of this Agreement prior to completion of the Work to be
performed under this Agreement shall terminate this license.

 

§ A.1.7.3  Prior to the Design-Builder providing to the Owner any Instrument of
Service in electronic form or the Owner providing the Design-Builder any
electronic data for incorporation into the Instrument of Service, the Owner and
the Design-Builder shall by separate written agreement set forth the specific
conditions governing the format of such Instruments of Service or electronic
data, including any special limitations or licenses not otherwise provided in
this Agreement and, if appropriate, adjustments in the Contract Sum and Contract
Time.

 

§ A.1.7.4  In the event that this Agreement is terminated prior to completion of
the Work, the license provided in Section A.1.7.2 shall terminate, the Owner
shall not make further reproductions of Instruments of Service and the Owner
shall return to the Design-Builder within seven (7) days of termination all
originals and reproductions in the Owner’s possession or control, except as
follows:

 

.1                                      In the event the Owner terminates the
Design-Builder for cause pursuant to Section A.14.2, the foregoing license shall
be deemed terminated and replaced by a second, nonexclusive license permitting
the Owner to authorize other appropriately credentialed design professionals to
reproduce and, where permitted by law, to make changes, corrections or additions
to the Instruments of Service solely for purposes of completing, constructing,
using and maintaining the Project;

 

.2                                      In the event the Design-Builder
terminates this Agreement with the Owner for cause pursuant to Section A.14.1,
the Design-Builder shall assign the license to the Owner in accordance with the
provisions of Section a.1.7.5 of this Agreement.

 

§ A.1.7.5  If the Agreement is terminated by Design-Builder in accordance with
A.1.7.4.2 or for Owner’s convenience, , the Design-Builder, upon Owner’s
request, shall convey and shall require its design professionals to convey to
the Owner a nonexclusive license to use the Design-Builder’s Instruments of
Service

 

18

--------------------------------------------------------------------------------


 

for the completion, use and maintenance of the Project, conditioned upon
(1) payment to the Design-Builder of all amounts due to the Design-Builder, and
(2) the Design-Builder’s receipt of the Owner’s written notice to the
Design-Builder of the Owner’s assumption of the Design-Builder’s duties and
obligations under this Agreement; or if the Owner fails to provide such written
notice, (1) payment to the Design-Builder of all amounts due to the
Design-Builder and the Design-Builder’s design professionals, and (2) the
Design-Builder’s receipt of the Owner’s written assignment to indemnify and hold
harmless the Design-Builder and its design professionals from all claims, as
well as any expense, including legal fees, which the Design-Builder and its
design professionals shall thereafter incur by reason of the Owner’s use of such
Instrument of Service The Design-Builder shall incorporate the requirements of
this Section A.1.7.5 in all agreements with its design professionals.

 

§ A.1.7.6  Except for the licenses granted in Section A.1.7.2, A.1.7.4 and
A.1.7.5, no other license or right shall be deemed granted or implied under this
Agreement.  The Owner shall not assign, delegate, sublicense, pledge or
otherwise transfer any license granted herein to another party without the prior
written agreement of the Design-Builder.  However, subject to its obligations
under this Contract, the Design-Builder is permitted to authorize the
Subcontractors, Sub-Subcontractors and material or equipment suppliers to
reproduce applicable portions of the Instrument of Service for the following
purposes:  performing services; executing Work; and coordinating services with
those of the Design-Builder, the Design-Builder’s consultants, and the
Design-Builder’s other design professionals and consultants.  Submission or
distribution of Instruments of Service to meet official regulatory requirements
or for similar purposes in connection with the Project is not to be construed as
publication in derogation of the reserved rights of the respective copyright
owners.  The Owner shall not use the Instruments of Service for future additions
or alterations to this Project or for other projects, unless the Owner obtains
the prior written agreement of the Design-Builder and the Design-Builder’s
consultants.  Any unauthorized use of the Instruments of Service shall be at the
Owner’s sole risk and without liability to the Design-Builder and the
Design-Builder’s consultants.

 

ARTICLE A.2  OWNER

 

§ A.2.1 GENERAL

 

§ A.2.1.1  The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number. 
The term “Owner” means the Owner or the Owner’s authorized representative.  The
Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all Project matters requiring the

 

19

--------------------------------------------------------------------------------


 

Owner’s approval or authorization.  The Owner may also delegate in writing
certain responsibilities of the Owner to the Design-Builder or other design
professionals.  The Owner shall render decisions in a timely manner and in
accordance with the Design-Builder’s schedule submitted to the Owner.

 

§ A.2.1.2  The Owner shall furnish to the Design-Builder within 15 days after
receipt of a written request information necessary and relevant for the
Design-Builder to evaluate, give notice of or enforce mechanic’s lien rights. 
Such information shall include a correct statement of the record legal title to
the property on which the Project is located, usually referred to as the site,
and the Owner’s interest therein.

 

§ A.2.1.3

 

§ A.2.2  INFORMATION AND SERVICES REQUIRED OF THE OWNER

 

§A.2.2.1  The Owner shall be responsible to provide surveys, if not required by
the Contract Documents to be provided by the Design-Builder, describing physical
characteristics, legal limitations, and utility locations for the site of the
Project, and a written legal description of the site.  The surveys and legal
information shall include, as applicable, grades and lines of streets, alleys,
pavements, and adjoining property and structures; adjacent drainage;
rights-of-way, restrictions, easements, encroachments, zoning, deed restriction,
boundaries, and contours of the site; locations, dimensions, and necessary data
pertaining to existing buildings, other improvements and trees; and information
concerning available utility services and lines, both public and private, above
an below grade, including inverts and depths.  All the information on the survey
shall be referenced to a Project benchmark.

 

§ A.2.2.2  The Owner shall provide, to the extent available to the Owner and if
not required by the Contract Document to be provided by the Design-Builder, the
results and reports of prior tests, inspections or investigations conducted for
the Project, involving structural or mechanical systems; chemical, air and water
pollution; hazardous materials or environmental and subsurface conditions; and
information regarding the presence of pollutants at the Project site.

 

§ A.2.2.3  The Design-Builder shall cooperate with the Owner in securing
building and other permits, licenses and inspections for which Owner is required
by the Contract Documents to obtain.  The Design-Builder shall not be required
to pay the fees for such Owner required permits, licenses and inspections.

 

§ A.2.2.4  The services, information, surveys and reports required to be
provided by the Owner under Section A.2.2 shall be furnished at the Owner’s
expense, and the Design-Builder shall be entitled to rely upon the accuracy and
completeness thereof, except as otherwise specifically provided in the Contract

 

20

--------------------------------------------------------------------------------


 

Documents or to the extent the Owner advises the Design-Builder to the contrary
in writing.

 

§ A.2.2.5  If the Owner observes or otherwise becomes aware of a fault or defect
in the Work or non-conformity with the Contract Documents, the Owner shall give
prompt written notice thereof to the Design-Builder.

 

§ A.2.2.6  The Owner shall, at the request of the Design-Builder, prior to
execution of the Agreement and promptly upon request thereafter, furnish to the
Design-Builder reasonable and non-confidential evidence that financial
arrangements have been made to fulfill the Owner’s obligations under this
Agreement.  The Owner shall promptly make available to the Design-Builder
non-confidential financial information of the Owner which affects this Agreement
and which becomes available to the Owner subsequent to execution of this
Agreement.

 

§ A.2.2.7  The Owner shall communicate through the Design-Builder with persons
or entities employed or retained by the Design-Builder, unless otherwise
directed by the Design-Builder.

 

§ A.2.2.8  The Owner shall furnish the services of geotechnical engineers or
other consultants, if not required by the Contract Documents to be provided by
the Design-Builder, for subsoil, air and water conditions when such services are
deemed reasonably necessary by the Design-Builder to properly carry out the
design services, if any, to be provided by the Design-Builder’s consultants. 
Such services may include, but are not limited to test borings, test pits,
determinations of soil bearing values, percolation tests, evaluations of
hazardous materials, ground corrosions and resistivity tests, and necessary
operations for anticipating subsoil conditions.  The services of geotechnical
engineer(s) or other consultants shall include preparation and submission of all
appropriate reports and professional recommendations.

 

§ A.2.2.9  The Owner shall promptly obtain easements, zoning variances and legal
authorizations regarding site utilization where essential to the execution of
the Owner’s program.

 

§ A.2.3  OWNER REVIEW AND INSPECTION

 

§ A.2.3.1  The Owner may visit the site at intervals appropriate to the stage of
the Design-Builder’s operations to become generally familiar with and to keep
informed about the progress and quality of the portion of the Work completed. 
However, the Owner shall not be required to make exhaustive or continuous
on-site inspections to check the quality or quantity of the Work.  The Owner
shall neither have control over or charge of, nor be responsible for, the
construction means, methods, techniques, sequences or procedures, or for the
safety precautions and programs in connection with the Work, since these are
solely the

 

21

--------------------------------------------------------------------------------


 

Design-Builder’s rights and responsibilities under the Contract Documents,
except as provided in A.3.3.1.

 

§ A.2.3.2  The Owner shall not be responsible for the Design-Builder’s failure
to perform the Work in accordance with the requirements of the Contract
Documents.  The Owner shall not have control over or be in charge of and will
not be responsible for acts or omissions of the Design-Builder, Subcontractors,
Sun-Subcontractors or their agents or employees, or any other persons or
entities performing portions of the Work for the Design-Builder.

 

§ A.2.3.3  The Owner may reject Work that does not conform to the Contract
Documents.  Whenever the Owner considers it necessary or advisable, the Owner
shall have authority to require inspection or testing of the Work in accordance
with Section A.13.5.2, whether or not such Work is fabricated, installed or
completed.  However, neither this authority of the Owner nor a decision made in
good faith either to exercise or not to exercise such authority shall give rise
to a duty or responsibility of the Owner to the Design-Builder, Subcontractors,
Sub-Subcontractors material or equipment suppliers, their agents or employees,
or other persons or entities performing portions of the Work.

 

§ A.2.3.4  The Owner may appoint an on-site project representative to observe
the Work and to have such other responsibilities as the Owner and the
Design-Builder agree to in writing.

 

§ A.2.3.5  The Owner shall review and approve or take other appropriate action
upon the Design-Builder’s submittals required by the Contract Documents, but
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents.  The Owner’s action
shall be taken with such reasonable promptness as to cause no delay in the Work
or in the activities of the Design-Builder or separate Contractors.  Review of
such submittals is not conducted for the purpose of determining the accuracy and
completeness of other details, such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Design-Builder as
required by the Contract Documents.

 

§ A.2.3.6  The Owner’s review and approval of the Design-Builder’s submittal
required by the Contract Documents shall not relieve the Design-Builder of
responsibility for compliance with the Contract Documents unless (a) the
Design-Builder has notified the Owner of the deviation prior to approval by the
Owner, or (b) the Owner has approved a change in work reflecting any deviations
from the requirement of the Contract Documents.

 

§ A.2.3.7  The Owner shall conduct inspections to determine the date or dates of
Mechanical Completion, Substantial Completion and the date of final completion.

 

22

--------------------------------------------------------------------------------


 

§ A.2.3.8  The Owner shall issue a final Certificate for Payment upon compliance
with the requirements of the Contract Documents.

 

§ A.2.4  OWNER’S RIGHT TO STOP WORK

 

§ A.2.4.1  If the Design-Builder fails to correct Work which is not in
accordance with the requirements of the Contract Documents as required by
Section A.12.2 or persistently fails to carry out Work in accordance with the
Contract Documents, the Owner may issue a written order to the Design-Builder to
stop the Work, or any portion thereof, until the cause for such order has been
eliminated; however, the right of the Owner to stop the Work shall not give rise
to a duty on the part of the Owner to exercise this right for the benefit of the
Design-Builder or any other person or entity, except to the extent required by
Section A.6.1.3.

 

§ A.2.5  OWNER’S RIGHT TO CARRY OUT THE WORK

 

§ A.2.5.1  If the Design-Builder defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven (7) day period give the Design-Builder a second written notice to correct
such deficiencies within a three (3) day period.  If the Design-Builder within
such three (3) day period after receipt of such second notice fails to commence
and continue to correct and deficiencies, the Owner may, without prejudice to
other remedies the Owner may have, correct such deficiencies.  In such case, an
appropriate Change Order shall be issued deducting from payments then or
thereafter due the Design-Builder the reasonable cost of correcting such
deficiencies.  If payments due to the Design-Builder are not sufficient to cover
such amounts, the Design-Builder shall pay the difference to the Owner.

 

ARTICLE A.3   DESIGN-BUILDER

 

§ A.3.1 GENERAL

 

§ A.3.1.1  The Design-Builder is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number.  The term “Design-Builder” means the Design-Builder or the
Design-Builder’s authorized representative.  The Design-Builder’s representative
is authorized to act on the Design-Builder’s behalf with respect to the Project.

 

§ A.3.1.2  The Design-Builder shall perform the Work in accordance with the
Contract Documents.

 

23

--------------------------------------------------------------------------------


 

§ A.3.1.3  The Design-Builder shall not be relieved of obligations to perform
the Work in accordance with the Contract Documents either by activities or
duties of the Owner in the Owner’s administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Design-Builder.

 

§ A.3.2  REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY DESIGN-BUILDER

 

§ A.3.2.1  Since the Contract Documents are complementary, before starting each
portion of the Work, the Design-Builder shall carefully study and compare the
various Drawings and other Contract Documents relative to Section A.2.2.1, shall
take field measurements of any existing conditions related to that portion of
the Work and shall observe any conditions at the site affecting it.  These
obligations are for the purpose of facilitating construction by the Contract and
discovering errors, omissions, or inconsistencies in the Contract Documents. Any
errors, inconsistencies or omissions discovered by the Design-Builder shall be
reported promptly to the Owner.

 

§ A.3.2.2  The Design-Builder is required to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes and rules and regulations.

 

§ A.3.2.3  The Design-Builder shall be liable to the Owner for damages resulting
from errors, inconsistencies or omissions in the Contract Documents.

 

§ A.3.3  SUPERVISION AND CONSTRUCTION PROCEDURES

 

§ A.3.3.1  The Design-Builder shall supervise and direct the Work, using the
Design-Builder’s best skill and attention.  The Design-Builder shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract.

 

§ A.3.3.2  The Design-Builder shall be responsible to the Owner for acts and
omissions of the Design-Builder’s employees, design professionals, engineers
architects and other professional consultants, Subcontractors,
Sub-Subcontractors,  and their respective agents and employees, and other
persons or entities performing portions of the Work for or on behalf of the
Design-Builder or any of its Subcontractors, Sub-Subcontractors or professional
consultants.

 

§ A.3.3.3  The Design-Builder shall be responsible for inspection of portions of
Work already performed to determine that such portions are in proper condition
to receive subsequent Work.

 

24

--------------------------------------------------------------------------------


 

§ A.3.4  LABOR AND MATERIALS

 

§ A.3.4.1  Unless otherwise provided in the Contract Documents, the
Design-Builder shall provide and pay for labor, materials, equipment, tools,
construction equipment and machinery, water, heat utilities, transportation, and
other facilities and services necessary for proper execution and completion of
the Work, whether temporary or permanent and whether or not incorporated or to
be incorporated in the Work.

 

§ A.3.4.2  The Design-Builder may make substitutions only with the consent of
the Owner, after evaluation by the Owner and in accordance with a Change Order.

 

§ A.3.4.3  The Design-Builder shall enforce strict discipline and good order
among the Design-Builder’s employees and other person carrying out the
Contract.  The Design-Builder shall not permit employment of unfit persons or
persons not skilled in tasks assigned to them.

 

§ A.3.5  WARRANTY

 

§ A.3.5.1  The Design-Builder warrants to the Owner that materials and equipment
furnished under the Contract Documents will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted by law or
otherwise, and that the Work will conform to the requirements of the Contract
Documents.  Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective.  The
Design-Builder’s warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Design-Builder, improper or insufficient
maintenance, improper operation, or normal wear and tear usage.  If required by
the Owner, the Design-Builder shall furnish satisfactory evidence as to the kind
and quality of materials and equipment.

 

§ A.3.5.2 Design/Builder shall assign to the Owner all manufacturers’ and
suppliers’ warranties, express or implied, respecting any part of the Work which
Design-Builder receives. The assignments, copies of all warranties and all
product operation manuals for proper use and maintenance of equipment shall be
conveyed to the Owner prior to Final Payment for the Work.

 

§ A.3.5.3 Owner has entered into a Services and Guarantee Agreement with CVP,
LLC, which document contains certain performance guarantees of the completed
Work.  Nothing in that Services and Guarantee Agreement shall limit
Design-Builder’s obligations under the Contract Documents with respect to the
design and completion of the Work in accordance with the Contract Documents.

 

25

--------------------------------------------------------------------------------


 

§ A.3.6  TAXES

 

§ A.3.6.1  The Project is exempt from sales, consumer, use and similar taxes and
the Owner will provide a Tax Exemption Certificate.  The Design-Builder agrees
to take such reasonable actions requested by the Owner to assist the Owner with
maintaining such tax exemption status, including providing a “pass-through”
letter to the subcontractors of the Design-Builder.  These tax costs have been
removed from the bid proposal per the request of the Owner and the
Design-Builder shall not be responsible for these costs unless recompensed by
the Owner.

 

§ A.3.7  PERMITS, FEES AND NOTICES

 

§ A.3.7.1  Design/Builder shall secure and pay for the building permit and other
permits and governmental fees, licenses and inspections necessary for proper
execution and completion of the Work. Attached as Exhibit G to the Agreement is
a list of all permits, fees, licenses and inspections that are required for the
proper execution and completion of the Work.

 

§ A.3.7.2  The Design-Builder shall comply with and give notices required by
laws, ordinances, codes, rules, regulations and lawful orders of public
authorities applicable to performance of the Work.

 

§ A.3.7.3  It is the Design-Builder’s responsibility to ascertain that the
Contract Documents, including the Drawings and Specifications, are in accordance
with applicable laws, statutes, ordinances, building codes, and rules and
regulations.

 

§ A.3.8  ALLOWANCES

 

§ A.3.8.1  The Design-Builder shall include in the Contract Sum all allowances
stated in the Contract Documents.  Items covered by allowances shall be supplied
for such amounts and by such persons or entities as the Owner may direct, but
the Design-Builder shall not be required to employ persons or entities to which
the Design-Builder has reasonable objection.

 

§ A.3.8.2  Unless otherwise provided in the Contract Documents:

 

.1                                      allowances shall cover the cost to the
Design-Builder of materials and equipment delivered at the site and all required
taxes, less applicable trade discounts;

 

.2                                      Design-Builder’s costs for unloading and
handling at the site, labor, installation costs, overhead, profit and other
expenses contemplated for stated allowance amounts shall be included in the
Contract Sum but not in the allowances; and

 

26

--------------------------------------------------------------------------------


 

.3                                      whenever costs are more than or less
than allowances, the Contract Sum shall be adjusted accordingly by Change Order.
The amount of the Change Order shall reflect (1) the difference between actual
costs and the allowances under Section A.3.8.2.1 and (2) changes in
Design-Builder’s costs under Section A.3.8.2.2.

 

§ A.3.8.3  Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.

 

§ A.3.9  SUPERINTENDENT

 

§ A.3.9.1  The Design-Builder shall employ a competent superintendent and
necessary assistants who shall be in attendance at the Project site during
performance of the Work.  The superintendent shall represent the Design-Builder,
and communications given to the superintendent shall be as binding as if given
to the Design-Builder.  Important communications shall be confirmed in writing. 
Other communications shall be similarly confirmed on written request in each
case.

 

§ A.3.10  DESIGN-BUILDER’S DESIGN CONSTRUCTION SCHEDULES

 

§ A.3.10.1  The Design-Builder, promptly after being awarded the Contract, shall
prepare and submit for the Owner’s information the Design-Builder’s design and
construction schedule for the Work.  The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditions and practicable execution of the Work.  See Exhibit F

 

§ A.3.10.2  The construction schedule shall indicate proposed Subcontractors,
activity sequences and durations, milestone dates for receipt and approval of
pertinent information, schedule of shop drawings and samples, procurement and
deliver or materials or equipment requiring long-lead time, and the Owner’s
occupancy requirements showing portions of the Project having occupancy
priority.  The Design-Builder shall keep current, for the Owner’s approval, the
schedule of submittals which is coordinated with the Design-Builder’s
construction schedule and allows the Owner reasonable time to review submittals.

 

§ A.3.10.3  The Design-Builder shall perform the Work in accordance with most
recent schedules submitted to the Owner.

 

27

--------------------------------------------------------------------------------


 

§ A.3.11  DOCUMENTS AND SAMPLES AT THE SITE

 

§ A.3.11.1  The Design-Builder shall maintain at the site for the Owner one
record copy of the Drawings, Specifications, Addenda, Change Orders and other
Modifications, in good order and marked currently to record field changes and
selections made during construction, and one record copy of approved Shop
Drawings, Product Data, Samples and similar required submittals.  These shall be
available to the Owner and shall be delivered to the Owner upon completion of
the Work.

 

§ A.3.12  SHOP DRAWINGS, PRODUCT DATA AND SAMPLES

 

§ A.3.12.1  Shop Drawings, are drawings, diagrams, schedules and other data
specifically prepared for the Work by the Design-Builder or a Subcontractor,
manufacturer, supplier or distributor to illustrate some portion of the Work.

 

§ A.3.12.2  Product Data are illustrations, standard schedules, performance
charts, instructions, brochures, diagrams, and other information furnished by
the Design-Builder to illustrate materials or equipment for some portion of the
Work.

 

§ A.3.12.3  Samples are physical examples, which illustrate materials, equipment
or workmanship and establish standards by which the Work will be judged.

 

§ A.3.12.4  Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents.  The purpose of their submittals is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Design-Builder proposes to conform to the information given
and the design concept expressed in the Contract Documents.  Review by the Owner
is subject to the limitations of Sections A.2.3.5 and A.3.13.1.  Informational
submittals upon which the Owner is not expected to take responsive action may be
so identified in the Contract Documents.  Submittals which are not required by
the Contract Documents may be returned by the Owner without action.

 

§ A.3.12.5  The Design-Builder shall review for compliance with the Contract
Documents, approve and submit to the Owner Conceptual Drawings, Product Data,
Samples and similar submittals required by the Contract Documents with
reasonable promptness and in such sequence as to cause no delay in the Work or
in the activities of the Owner or of separate Contractors.  Submittals which are
not marked as reviewed for compliance with the Contract Documents and approved
by the Design-Builder may be returned by the Owner without action.

 

§ A.3.12.6  By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Design-Builder represents that the Design-Builder has
determined and verified materials, field measurements and field construction
criteria related thereto, or will do so, and has checked and coordinated the
information contained within such submittals with the requirements of the Work
and of the Contract Documents.

 

28

--------------------------------------------------------------------------------


 

§ A.3.12.7  The Design-Builder shall perform no portion of the Work for which
the Contract Documents require submittal and review of Shop Drawings, Product
Data, Samples or similar submittals until the respective submittal has been
approved by the Owner.

 

§ A.3.12.8  The Work shall be in accordance with approved submittals except that
the Design-Builder shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Owner’s approval of Shop Drawings,
Product Data, Samples or similar submittals unless the Design-Builder has
specifically informed the Owner in writing of such deviation at the time of
submittal and (1) the Owner has given written approval to the specific deviation
as a minor change in the Work, or (2) a Change Order or Construction Change
Directive has been issued authorizing the deviation.  The Design-Builder shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Owner’s approval thereof.

 

§ A.3.12.9  The Design-Builder shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Owner on previous submittals.  In
the absence of such written notice the Owner’s approval of a resubmission shall
not apply to such revisions.

 

§ A.3.13.  PROFESSIONAL SERVICES PROVIDED BY DESIGN-BUILDER

 

§ A.3.13.1  The Design-Builder is responsible for the creation of the Drawings
and Specifications and providing all professional services for the Project,
including the architectural, structural and engineering portions of the Project,
so that the completed Work will achieve the performance and capacity
requirements as required by Contract Documents. The Design-Builder shall cause
its professional services to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional.  Shop Drawings and other submittals related to
the Work designed by such professional, if prepared by others, shall bear such
professional’s written approval when submitted to the Owner.

 

§ A.3.13.2  The Design-Builder shall obtain from each of the Design-Builder’s
and Subcontractor’s professionals and shall deliver to the Owner certifications
with respect to the documents and services provided by such professionals
(a) that the documents or services to which such certifications relate (i) are
consistent with the criteria provided by the Owner (ii) comply with applicable
professional practice standards, and (iii) comply with applicable laws,
ordinances, codes, rules and regulations governing the design of the Project,
and (b) that the Owner and its design professionals shall be entitled to rely
upon the representations and statements contained in such certifications. Such
certificates shall not relieve Design-Builder of its obligations under the
Contract Documents.

 

29

--------------------------------------------------------------------------------


 

§ A.3.13.3  If the Owner requests the Design-Builder’s design professionals to
execute certificates other than those required by Section A.3.13.2, the proposed
language of such certificates shall be submitted to such design professionals
for review and negotiation at least 14 days prior to the requested dates of
execution.  Such design professionals shall not be required to execute
certificates that would require knowledge, services or responsibilities beyond
the scope of their services.

 

§ A.3.14  USE OF SITE

 

§ A.3.14.1  The Design-Builder shall confine operations at the site to areas
permitted by law, ordinances, permits and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.

 

§ A.3.15  CUTTING AND PATCHING

 

§ A.3.15.1  The Design-Builder shall be responsible for cutting, fitting or
patching required to complete the Work or to make its parts fit together
properly.

 

§ A.3.15.2  The Design-Builder shall not damage or endanger a portion of the
Work or fully or partially completed construction of the Owner or separate
Contractors by cutting, patching or otherwise altering such construction or by
excavation.  The Design-Builder shall not cut or otherwise alter such
construction by the Owner or a separate Contractor except with written consent
of the Owner and of such separate Contractor, such consent shall not be
unreasonably withheld.  The Design-Builder shall not unreasonably withhold from
the Owner or a separate Contractor the Design-Builder’s consent to cutting or
otherwise altering the Work.

 

§ A.3.16 CLEANING UP

 

§ A.3.16.1  The Design-Builder shall keep the premises and surrounding area free
from accumulation of waste materials or rubbish caused by operations performed
under this Agreement.  At completion of the Work, the Design-Builder shall
remove from and about the Project waste materials, rubbish, the Design-Builder’s
tools, construction equipment, machinery and surplus materials.  The
Design-Builder shall not be held responsible for unclean conditions caused by
other Design-Builders.

 

§ A.3.16.2  If the Design-Builder fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Design-Builder within a reasonable period of time.

 

30

--------------------------------------------------------------------------------


 

§ A.3.17  ACCESS TO WORK

 

§ A.3.17.1  The Design-Builder shall provide the Owner access to the Work in
preparation and progress wherever located.

 

§ A.3.18  ROYALTIES, PATENTS AND COPYRIGHTS

 

§ A.3.18.1  No royalties or license fees as applicable to the CVP LLC contract
[Define/Identify “CVP LLC” Contract] shall be assessed or charged to the
Design-Builder.

 

§ A.3.19  INDEMNIFICATION

 

§ A.3.19.1  To the fullest extent permitted by law, the Design-Builder shall
indemnify and hold harmless the Owner, the Owner’s consultants and agent and
employees of any of them from and against claims, damages, losses and expenses,
including but not limited to attorney’s fees, arising out of or resulting from
performance of the Work, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself), but only to the
extent caused by the negligent acts or omissions of the Design-Builder, a
Subcontractor, anyone directly or indirectly employed by them or anyone for
whose acts they may be liable, regardless of whether or not such claim, damage,
loss or expense is caused in part by a party indemnified hereunder.  Such
obligations shall not be construed to negate, abridge, or reduce other rights or
obligations of indemnity which would otherwise exist as to a party of person
described in this Section 3.19.

 

§ A.3.19.2  In claims against any person or entity indemnified under this
Section A.3.19 by an employee of the Design-Builder, a Subcontractor, anyone
directly or indirectly employed by them or anyone else for whose acts they may
be liable, the indemnification obligation under Section A.3.19.1 shall not be
limited by a limitation on amount or type compensation acts, disability benefit
acts or other employee benefit acts.

 

ARTICLE A.4  DISPUTE RESOLUTIONS

 

§ A.4.1  CLAIMS AND DISPUTES

 

§ A.4.1.1  Definition.  A Claim is a demand or ascertain by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract.  The term “Claim” also includes other disputes and matters in
question between the Owner and Design-Builder arising out of or relating to the
Contract.  Claims must be initiated by written notice.  The responsibility to
substantiate Claims shall rest with the party making the Claim.

 

31

--------------------------------------------------------------------------------


 

§ A.4.1.2  Time Limits on Claims.  Claims by either party must be initiated
within 14 days after occurrence of the event giving rise to such Claim or within
14 days after the claimant first recognizes the condition giving rise to the
Claim, whichever is later.  Claims must be initiated in written notice to the
other party.

 

§ A.4.1.3  Continuing Contract Performance.  Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section A.9.7.1 and
Article A.14, the Design-Builder shall proceed diligently with performance of
the Contract and the Design-Builder shall continue to make payments in
accordance with the Contract Documents.

 

§ A.4.1.4  Claims for Concealed or Unknown Conditions.  If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions.  The Owner will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Design-Builder’s cost of, or time required for, performance
of any party of the Work will make an equitable adjustment in the Contract Sum
or Contract Time, or both.  If the Owner determines that the conditions at the
site are not materially different from those indicated in the Contract Documents
and that no change in the terms of the Contract is justified, the Owner shall so
notify the Design-Builder in writing, stating the reasons.  Claims by the
Design-Builder in opposition to such determination must be made within 21 days
after the Owner has given notice of the decision. If the conditions encountered
are materially different, the Contract Sum and Contract Time shall be equitably
adjusted, but if the parties cannot agree on an adjustment in the Contract Sum
or Contract Time, the adjustment shall be initially determined in accordance
with Section A.4.2.

 

§ A.4.1.5  Claims for Additional Cost.  If the Design-Builder wishes to make
Claim for an increase in the Contract Sum, written notice as provided herein
shall be given before proceeding to execute the Work.  Prior notice is not
required for Claims relating to an emergency endangering life or property
arising under Section A.10.6.

 

§ A.4.1.6  If the Design-Builder believes additional cost is involved for
reasons including but not limited to (1) a written interpretation from the
Owner, (2) an order by the Owner to stop the Work where the Design-Builder was
not at fault, (3) a written order for a minor change in the Work issued by the
Owner, (4) failure of payment by the Owner (5) termination of the Contract by
the Owner, (6) Owner’s suspension or (7) other reasonable grounds, Claims should
be filed in accordance with this Section A.4.1.

 

32

--------------------------------------------------------------------------------


 

§ A.4.1.7  Claims for Additional Time. 

 

§ A.4.1.7.1  If the Design-Builder wishes to make Claim for an increase in the
Contract Time, written notice as provided herein shall be given.  The
Design-Builder’s Claim shall include an estimate of cost and of probable effect
of delay on progress of the Work.  In the case of a continuing delay only one
Claim is necessary.

 

§ A.4.1.7.2  If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented by data substantiating that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effect on the scheduled construction.

 

§ A.4.1.8  Injury or Damage to Person or Property.  If either party to the
Contract suffers injury or damage to person or property because of an act or
omission of the other party, or of others for whose acts such party is legally
responsible, written notice of such injury or damage, whether or not insured,
shall be given to the other party within a reasonable time not exceeding 21 days
after discovery.  The notice shall provide sufficient detail to enable the other
party to investigate the matter.

 

§ A.4.1.9  If unit prices are states in the Contract Documents or subsequently
agreed upon, and if quantifies originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Design-Builder, the applicable unit prices shall be equitably
adjusted.

 

§ A.4.1.10  Claims for Consequential Damages.  The Design-Builder and Owner
waive Claims against each other for consequential damages arising out of or
relating to this Contract.  This mutual waiver includes damages incurred by
either party for principal office expenses including the compensation of
personnel stationed there, for losses of financing, business and reputation, and
for loss of profit except anticipated profit arising directly from the Work. 
This mutual waiver is applicable, without limitation, to all consequential
damages due to either party’s termination in accordance with Article A.14. 
Nothing contained in this Section A.4.1.10 shall be deemed to preclude an award
of liquidated damaged, when applicable, in accordance with the requirements of
the Contract Documents.

 

§ A.4.1.11  If, after the execution of this Agreement, the enactment or
revisions of codes, laws or regulations or official interpretations which govern
the Project cause an increase or decrease of the Design-Builder’s costs of, or
time required for, performance of the Work, the Design-Builder shall be entitled
to an equitable adjustment in Contract Sum or Contract Time.  If the Owner and
Design-Builder

 

33

--------------------------------------------------------------------------------


 

cannot agree upon an adjustment in the Contract Sum or Contract Time, the
Design-Builder shall submit a Claim pursuant to Section A.4.1.

 

§ A.4.2  RESOLUTION OF CLAIMS AND DISPUTES

 

§ A.4.2.1  Decision by Neutral.  If the parties have identified a Neutral in
Section 6.1 of the Agreement or elsewhere in the Contract Documents, then
Claims, excluding those arising under Sections A.10.3 through A.10.5, shall be
referred initially to the Neutral for decision.  An initial decision by the
Neutral shall be required as a condition precedent to mediation of all Claims
between the Owner and Design-Builder arising prior to the date final payment is
due, unless 30 days have passed after the Claim has been referred to the Neutral
with no decision having been rendered by the Neutral.  Unless the Neutral and
all affected parties agree, the Neutral will not decide disputes between the
Design-Builder and persons or entities other than the Owner.

 

§ A.4.2.2  Decision by Owner-Designee. (This Section is not applicable to this
Contract under any circumstances and is null and void to this Contract)  If the
parties have not identified a Neutral in Section 6.1 of the Agreement or
elsewhere in the Contract Documents, the Owner may appoint an Owner-Designee to
resolve disputes between the Owner and the Design-Builder, and Claims, including
those alleging an error or omission by the Design-Builder but excluding those
arising under Section A.10.3 through A.10.5, shall be referred initially to the
Owner-Designee for decision.  An initial decision by the Owner-Designee shall be
required as a condition precedent to mediation of all Claims between the Owner
and Design-Builder arising prior to the date final payment is due, unless 30
days have passed after the Claim has been referred to the Owner-Designee with no
decision having been rendered by the Owner-Designee.  The Owner-Designee will
not decide disputes between the Design-Builder and persons or entities other
than the Owner.

 

§ A.4.2.3  Decision by Owner. (This Section is not applicable to this Contract
under any circumstances and is null and void to this Contract)  If the parties
have not identified a Neutral in Section 6.1 of the Agreement or elsewhere in
the Contract Documents, and if the Owner has not appointed the Owner-Designee to
resolve disputes between the Owner and Design-Builder, then, except for those
Claims arising under Section A.10.3 through A.10.5, the Owner shall provide an
initial decision.  An initial decision by the Owner shall be required as a
condition precedent to mediation of all Claims between Owner and Design-Builder
arising prior to the date final payment is due, unless 30 days have passed after
the Claim has been referred to the Owner with no decision having been rendered
by the Owner.

 

§ A.4.2.4  The initial decision pursuant to Sections A.4.2.1, A.4.2.2. or
A.4.2.3 shall be in writing, shall state the reasons therefore and shall notify
the parties of any change in the Contract Sum or Contract Time or both.  The
initial decision

 

34

--------------------------------------------------------------------------------


 

shall be final and binding on the parties but subject first to mediation under
Section A.4.3 and thereafter to such other dispute resolution methods as
provided in Section 6.2 of the Agreement.

 

§ A.4.2.5  In the event of a Claim against the Design-Builder, the Owner may,
but is not obligated to, notify the surety, if any, of the nature and amount of
the Claim.  If the Claim relates to a possibility of a Design-Builder’s default,
the Owner may, but is not obligated to, notify the surety and request the
surety’s assistance in resolving the controversy.

 

§ A.4.2.6  If a Claim relates to or is the subject of a mechanic’s lien, the
party asserting such Claim may proceed in accordance with applicable law to
comply with the lien notice or filing deadlines prior to initial resolution of
the Claim.

 

§ A.4.3  MEDIATION

 

§ A.4.3.1  Any Claim arising out of or related to the Contract, except those
waived for in Sections A.4.1.10, A.9.10.4 and A.9.10.5 shall, after initial
decision of the Claim or 30 days after submission of the Claim for initial
decision, be subject to mediation as a condition precedent to arbitration or the
institution of legal or equitable or other binding dispute resolution
proceedings by either party.

 

§ A.4.3.2  The parties shall endeavor to resolve their Claims by mediation
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Mediation Rules of the American Arbitration
Association currently in effect at the time of the mediation.  Request for
mediation shall be filed in writing with the other party to the Contract and
with the American Arbitration Association.  The request may be made concurrently
with the filing of a demand for arbitration or other binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance thereof or of
legal or equitable proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.

 

§ A.4.3.3  The parties shall share the mediator’s fees and any filing fees
equally.  The mediation shall be held in the Avenue where the Project is
located, unless another location is mutually agreed upon.  Agreements reached in
mediation shall be enforceable as settlement agreements in any court having
jurisdiction thereof.

 

§ A.4.4  ARBITRATION

 

§ A.4.4.1  Claims, except those waive as provided in Section A.4.1.10, A.9.10.4
and A.9.10.5, for which initial decisions have not become final and binding, and
which have not been resolved by mediation but which are subject to arbitration
pursuant to Sections 6.2 and 6.3 of the Agreement, shall be decided by

 

35

--------------------------------------------------------------------------------


 

arbitration which, unless the parties mutually agree otherwise, shall be in
accordance with the Construction Industry Arbitration Rules of the American
Arbitration Association currently in effect at the time of the arbitration.  The
demand for arbitration shall be filed in writing with the other party to the
Contract and with the American Arbitration Association.

 

§ A.4.4.2  A demand for arbitration may be made no earlier than concurrently
with the filing of a request for mediation, but in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Section a.13.6.

 

§ A.4.4.3  An arbitration pursuant to this Section A.4.4 may be joined with an
arbitration between the Owner or Design-Builder and any person or entity which
whom the Owner or Design-Builder has a contractual obligation to arbitrate
disputes which does not prohibit consolidation or joinder if such arbitration
involves common issues of law or fact relating to the performance of this
Agreement.  No other arbitration arising out of or relating to the Agreement
shall include, by consolidation, joinder or in any other manner, an additional
person or entity not a party to the Agreement or not a party to an agreement
with the Owner, except by written consent containing a specific Consent to
arbitration involving an additional person or entity shall not constitute
consent to arbitration of any or described therein.  The foregoing agreement to
arbitrate and other agreements to arbitrate with an additional person or entity
duly consented to by the parties to the Agreement shall be specifically
enforceable in accordance with applicable law in any court having jurisdiction
thereof.

 

§ A.4.4.4  Claims and Timely Assertion of Claims.  The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.

 

§ A.4.4.5  Judgment on Final Award.  The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.

 

ARTICLE A.5 SUBCONTRACTORS.

 

§ A.5.1 Definitions

 

§ A.5.1.1  A Subcontractor is a person or entity who has a direct contract with
the Design-Builder to perform a portion of the Work, including material and
equipment suppliers..  The term “Subcontractor” is referred to throughout the
Contract Documents as if singular in number and means a Subcontractor or an
authorized representative of the Subcontractor.  The term “Subcontractor” does
not include a separate Design-Builder or Subcontractors of a separate
Design-Builder.

 

36

--------------------------------------------------------------------------------


 

§ A.5.1.2  A Sub-Subcontractor is a person or entity who has a direct or
indirect contract with a Subcontractor to perform a portion of the Work,
including material and equipment suppliers.  The term “Sub-Subcontractor” is
referred to throughout the Contract Documents as if singular in number and means
a Sub-Subcontractor or an authorized representative of the Sub-Subcontractor.

 

§ A.5.2  AWARD OF SUBCONTRACTORS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK

 

§ A.5.2.1  Unless otherwise stated in the Contract Documents or the bidding
requirements, the Design-Builder, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner the names of persons or entities
(including those who are to furnish materials or equipment fabricated to a
special design) proposed for each principal portion of the Work.  The Owner will
promptly reply to the Design-Builder in writing stating whether or not the
Owner, after due investigation, has reasonable objection to any such proposed
person or entity.  Failure of the Owner to reply promptly shall constitute
notice of no reasonable objection.

 

§ A.5.2.2  The Design-Builder shall not contract with a proposed person or
entity to whom the Owner has made reasonable and timely objection.  The
Design-Builder shall not be required to contract with anyone to whom the Owner
has made reasonable objection.

 

§ A.5.2.3  If the Owner has reasonable objection to a person or entity proposed
by the Design-Builder, the Design-Builder shall propose another to whom the
Owner has no reasonable objection.  If the proposed but rejected Subcontractor
was reasonably capable of performing the Work, the Contract Sum and Contact Time
shall be increased or decreased by the difference, if any, occasioned by such
change, and an appropriate Change Order shall be issued before commencement of
the substitute Subcontractor’s Work.  However, no increase in the Contract Sum
or Contract Time shall be allowed for such change unless the Design-Builder has
acted promptly and responsively in submitting names as required.

 

§ A.5.2.4  The Design-Builder shall not change a Subcontractor, person or entity
selected if the Owner makes no reasonable objection to such substitute.

 

§ A.5.3  SUBCONTRACTUAL RELATIONS

 

§ A.5.3.1  By appropriate agreement, written where legally required for
validity, the Design-Builder shall require each Subcontractor, to the extent of
the Work to be performed by the Subcontractor, to be bound to the Design-Builder
by terms of the Contract Documents, and to assume toward the Design-Builder all
the

 

37

--------------------------------------------------------------------------------


 

obligations and responsibilities, including the responsibility for safety of the
Subcontractor’s Work, which the Design-Builder by these Documents, assumes
toward the Owner.  Each Subcontractor agreement shall preserve and protect the
rights of the Design-Builder under the Contract Documents with respect to the
Work to be performed by the Subcontractor so that subcontracting thereof will
not prejudice such rights. Where appropriate, the Design-Builder shall require
each Subcontractor to enter into similar agreements with Sub-Subcontractors. 
The Design-Builder shall make available to each proposed Subcontractor, prior to
the execution of the subcontract agreement, copies of the Contract Documents to
which the Subcontractor will be bound, and, upon written request of the
Subcontractor, identify to the Subcontractor terms and conditions of the
proposed Subcontractor agreement which may be at variance with the Contract
Documents.  Subcontractors will similarly make copies of applicable portions of
such documents available to their respective proposed Sub-Subcontractors.

 

§ A.5.3.2  Owner is an intended third-party beneficiary of all subcontracts and
material supply contracts of whatever tier, with the right to directly enforce,
both during and after the construction period, subcontractor and material
supplier obligations to meet prevailing standards or workmanship and to comply
with the Contract Documents including but not limited to all applicable express
and implied warranties. Design-Builder shall ensure that such third party status
is provided in all applicable subcontractor and material supply contracts. 
During the construction period, that right shall only be exercised in
cooperation with Design-Builder.

 

§ A.5.4  CONTINGENT ASSIGNMENT OF SUBCONTRACTS

 

§ A.5.4.1  Each subcontract agreement for a portion of the Work is assigned by
the Design-Builder to the Owner provided that”

 

.1                                      assignment is effective only after
termination of the Contract by the Owner for cause pursuant to Section A.14.2
and only for those subcontract agreements which the Owner accepts by Notifying
the Subcontractor and Design-Builder in writing; and

 

.2                                      assignment is subject to the prior
rights of the surety, if any, obligated under bond relating to the Contract.

 

§ A.5.4.2  Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor’s compensation shall be equitably adjusted for increases
in cost resulting from the suspension.

 

38

--------------------------------------------------------------------------------


 

ARTICLE A.6  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

 

§ A.6.1 OWNER’S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS.
(This Section is not applicable to this Contract under any circumstances and is
null and void to this Contract)

 

§ A.6.1.1  (This Section is not applicable to this Contract under any
circumstances and is null and void to this Contract) The Owner reserves the
right to perform construction related to the Project with their own forces and
to award separate contracts in connection with other portions of the Project. 
The Design-Builder shall cooperate with the Owner, other Contractors and the
Owner’s own forces whose work might interfere with the Design-Builder’s Work. 
If the Design-Builder claims that delay or additional cost is involved because
of such action by the Owner, the Design-Builder shall make such Claim as
provided in Section A.4.1.

 

§ A.6.1.2 (This Section is not applicable to this Contract under any
circumstances and is null and void to this Contract) When separate contracts are
awarded for different portions of the Project or other construction or
operations on the site, the term “Contractor” in the Contract Documents in each
case shall mean the Contractor who executes each separate Owner/Contractor
Agreement.

 

§ A.6.1.3 (This Section is not applicable to this Contract under any
circumstances and is null and void to this Contract) The Owner shall provide for
coordination of the activities of the Owner’s own forces and of each separate
Contractor with the Work of the Contractor, who shall cooperate with them.  The
Design-Builder shall participate with other separate Contractors and the Owner
in reviewing their construction schedules when directed to do so.  The
Design-Builder shall make any revisions to the construction schedule deemed
necessary after a joint review and mutual agreement.  The construction schedules
shall then constitute the schedules to be used by the Design-Builder, separate
Contractors and the Owner until subsequently revised.

 

§ A.6.1.4 (This Section is not applicable to this Contract under any
circumstances and is null and void to this Contract) Unless otherwise provided
in the Contract Documents, when the Owner performs construction or operations
related to the Project with the Owner’s own forces, the Owner shall be deemed to
be subject to the same obligations and to have the same rights which apply to
the Design-Builder under the Terms and Conditions of the Contract, including,
without excluding others, those stated in Article A.3, this Article A.6 and
Articles A.10, A.11 and A.12.

 

§ A.6.2  MUTUAL RESPONSIBILITY

 

§ A.6.2.1  The Design-Builder shall afford the Owner and separate Contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities and shall connect and coordinate
the Design-Builder’s construction and operations with theirs as required by the
Contract Documents.

 

39

--------------------------------------------------------------------------------


 

§ A.6.2.2.  If part of the Design-Builder’s Work depends for proper execution or
results upon design, construction or operations by the Owner or a separate
Contractor, the Design-Builder shall, prior to proceedings, with that portion of
the Work, promptly report to the Owner apparent discrepancies or defects in such
other construction that would render it unsuitable for such proper execution and
results.  Failure of the Design-Builder to so report shall constitute an
acknowledgment that the Owner’s forces or separate Contractors completed or
partially completed construction is fit and proper to receive the
Design-Builder’s Work, except as to defects not then reasonably discoverable.

 

§ A.6.2.3  The Owner shall be reimbursed by the Design-Builder for costs
incurred by the Owner which are payable to a separate Contractor because of
delays, improperly timed activities or defective construction of the
Design-Builder.  The Owner shall be responsible to the Design-Builder for costs
incurred by the Design-Builder because of delays, improperly timed activities,
damage to the Work or defective construction of a separate Contractor employed
by the Owner.

 

§ A.6.2.4  The Design-Builder shall promptly remedy damage wrongfully caused by
the Design-Builder to completed or partially completed construction or to
property of the Owner or separate Contractor.

 

§ A.6.2.5  The Owner and each separate Contractor shall have the same
responsibilities for cutting and patching as are described in Section A.3.15.

 

§ A.6.3  OWNER’S RIGHT TO CLEAN UP

 

§ A.6.3.1  If a dispute arises among the Design-Builder, separate Contractors
and the Owner as to the responsibility under their respective contracts for
maintaining the premises and surrounding area free from waste materials and
rubbish, the Owner may clean up and the Owner shall allocate the cost among
those responsible.

 

ARTICLE A.7  CHANGES IN WORK

 

§ A.7.1  GENERAL

 

§ A.7.1.1  Changes in the Work may be accomplished after execution of the
Contract Documents, and without invalidating the Contract Documents, by Change
Order, Construction Change Directive or order for a minor change in the Work,
subject to the limitations stated in this Article A.7 and elsewhere in the
Contract Documents.

 

§ A.7.1.2  A Change Order shall be based upon agreement between the Owner and
Design-Builder.  A Construction Change Directive may be issued by the

 

40

--------------------------------------------------------------------------------


 

Owner with out without agreement by the Design-Builder.  A minor change in the
Work may be issued by the Owner alone.

 

§ A.7.1.3  Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Design-Builder shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or in an
order for a minor change in the Work.

 

§ A.7.2  CHANGE ORDERS

 

§ A.7.2.1  A Change Order is a written instrument signed by the Owner and
Design-Builder stating their agreement upon all of the following:

 

.1                                      a change in the Work;

 

.2                                      the amount of the adjustment, if any, in
the Contract Sum; and

 

.3                                      the extent of the adjustment, if any, in
the Contract Time.

 

§ A.7.2.2  If the Owner requests a proposal for a change in the Work from the
Design-Builder and subsequently elects not to proceed with the change, a Change
Order shall be issued to reimburse the Design-Builder for reasonable costs
incurred, if any, for design services provided in connection with preparation of
proposed revisions to the Contract Documents.

 

§ A.7.2.3  Methods used in determining adjustments to the Contract Sum may
include those listed in Section A.7.3.3.

 

§ A.7.3  CONSTRUCTION CHANGE DIRECTIVES

 

§ A.7.3.1  A Construction Change Directive is a written order signed by the
Owner directing a change in the Work prior to agreement on adjustment, if any,
in the Contract Sum or Contract Time, or both.  The Owner may by Construction
Change Directive, without invalidating the Contract, order changes in the Work
within the general scope of the Contract consisting of additions, deletions, or
other revisions, the Contract Sum and Contract Time being adjusted accordingly.

 

§ A.7.3.2  A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.

 

§ A.7.3.3  If the Construction Change Directive provides for an adjustment to
the Contract Sum, the adjustment shall be based on one of the following methods:

 

.1                                      mutual acceptance of a lump sum properly
itemized and supported by sufficient substantiating data to permit evaluation;

 

41

--------------------------------------------------------------------------------


 

.2                                      unit prices stated in the Contract
Documents or subsequently agreed upon, or equitably adjusted as provided in
Section A.4.1.9.

 

.3                                      cost to be determined in a manner agreed
upon by the parties and mutually acceptable fixed percentage fee; or

 

.4                                      as provided in Section A.7.3.6

 

§ A.7.3.4  Upon receipt of a Construction Change Directive, the Design-Builder
shall promptly proceed with the change in the Work involved and advise the Owner
of the Design-Builder’s agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum or Contract Time.

 

§ A.7.3.5  A Construction Change Directive signed by the Design-Builder
indicates the agreement of the Design-Builder, therewith, including adjustment
in Contract Sum and Contract Time or the method for determining them.  Such
agreement shall be effective immediately and shall be recorded as a Change
Order.

 

§ A.7.3.6  If the Design-Builder does not respond promptly or disagrees with the
method for adjustment in the Contract Sum, the method and the adjustment shall
be determined by the Owner on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase, the Contract Sum, a reasonable allowance for overhead and profit. 
In such case, and also under Clause A.7.3.3.3, the Design-Builder shall keep and
present, in such form as the Owner may prescribe, an itemized accounting
together with appropriate supporting data.  Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section A.7.3.6 shall be
limited to the following:

 

.1                                      additional costs of professional
services.

 

.2                                      costs of labor, including social
security, old age and unemployment insurance, fringe benefits required by
agreement or custom, and worker’s compensation insurance;

 

.3                                      costs of materials, supplies and
equipment, including costs of transportation, whether incorporated or consumed;

 

.4                                      rental costs of machinery and equipment,
exclusive of hand tools, whether rented from the Design-Builder or others;

 

.5                                      costs of premiums for all bonds and
insurance, permit fees, and sales, use or similar taxes related to the Work; and

 

42

--------------------------------------------------------------------------------


 

.6                                      additional costs of supervision and
field office personnel directly attributable to the change.

 

§ A.7.3.7  The amount of credit to be allowed by the Design-Builder to the Owner
for a deletion or change that results in a net decrease in the Contract Sum
shall be actual net cost.  When both additions and credits covering related Work
or substitutions are involved in a change, the allowance for overhead and profit
shall be figured on the basis of net increase, if any, with respect to that
change.

 

§ A.7.3.8  Pending final determination of the total cost of a Construction
Change Directive to the Owner, amounts not in dispute for such changes in the
Work shall be included in Application for Payment accompanied by a Change Order
indicating the parties’ agreement with part or all of such costs.  For any
portion of such costs that remains in dispute, the Owner shall make an interim
determination for purposes of monthly payment for those costs.  The
determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of the Design-Builder to disagree and assert
a Claim in accordance with Article A.4.

 

§ A.7.3.9  When the Owner and Design-Builder reach agreement concerning the
adjustments in the Contract Sum and Contract Time, or otherwise reach agreement
upon the adjustments, such agreement shall be effective immediately and shall be
recorded by preparation and execution of an appropriate Change Order.

 

§ A.7.4  MINOR CHANGES IN THE WORK

 

§ A.7.4.1  The Owner shall have authority to order minor changes and remove Work
not involving adjustment in the Contract Sum or extension of the Contract Time
and not inconsistent with the intent of the Contract Documents.  Such changes
shall be effected by written order and shall be binding on the Design-Builder. 
The Design-Builder shall carry out such written orders promptly.

 

ARTICLE A.8  TIME

 

§ A.8.1 DEFINITIONS

 

§ A.8.1.1  Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.

 

§ A.8.1.2  The date of commencement of the Work shall be the date stated in the
Agreement unless provision is made for the date to be fixed in a notice to
proceed issued by the Owner.

 

43

--------------------------------------------------------------------------------


 

§ A.8.1.3  The date of Substantial Completion is the date determined by the
Owner in accordance with Section A.9.8.

 

§ A.8.1.4  The term “day” as used in the Contract Documents shall mean calendar
day unless otherwise specifically defined.

 

§ A.8.1.5  The date of Mechanical Completion is the date determined by the Owner
in accordance with Section A.9.8.

 

§ A.8.2 PROGRESS AN COMPLETION

 

§ A.8.2.1  Time limits stated in the Contract Documents are of the essence of
the Contract.  By executing the Agreement, the Design-Builder confirms that the
Contract Time is a reasonable period for performing the Work.

 

§ A.8.2.2  The Design-Builder shall not knowingly, except by agreement or
instruction of the Owner in writing, prematurely commence operations on the site
or elsewhere prior to the effective date of insurance required by Article A.11
to be furnished by the Design-Builder and Owner.  The date of commencement of
the Work shall not be changed by the effective date of such insurance.  Unless
the date of commencement is established by the Contract Documents or a notice to
proceed given by the Owner, the Design-Builder shall notify the Owner in writing
not less than 10 days or other agreed period before commencing the Work to
permit the timely filing of mortgages, mechanic’s liens and other security
interests.

 

§ A.8.2.3  The Design-Builder shall proceed expeditiously with adequate forces
and shall achieve Substantial Completion within the Contract Time.

 

§ A.8.3  DELAYS AND EXTENSION OF TIME

 

§ A.8.3.1  If the Design-Builder is delayed at any time in the commencement or
progress of the Work by an act or neglect of the Owner or of a separate
Contractor or other party employed by the Owner or by changes ordered in the
Work, or by labor disputes, fire, unusual delay in deliveries, unavoidable
casualties or other causes beyond the Design-Builder’s control, or by delay
authorized by the Owner pending resolution of disputes pursuant to the Contract
Documents, or by other causes which the Owner determines may justify delay, then
the Contract Time shall be extended by Change Order for such reasonable time as
the Owner may determine.

 

§ A.8.3.2  Claims relating to time shall be made in accordance with applicable
provisions in Section A.4.1.7.

 

§ A.8.3.3  This Section A.8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.

 

44

--------------------------------------------------------------------------------


 

ARTICLE A.9  PAYMENTS AND COMPLETION

 

§ A.9.1  CONTRACT SUM

 

§ A.9.1.1  The Contract Sum is stated in the Contract Documents and, including
authorized adjustments, is the total amount payable by the Owner to the
Design-Builder for performance of the Work under the Contract Documents.

 

§ A.9.2  SCHEDULE OF VALUES

 

§ A.9.2.1  Before the first Application for Payment, the Design-Builder shall
submit to the Owner an initial schedule of values allocated to various portions
of the Work prepared in such form and supported by such data to substantiate its
accuracy as the Owner may require.  This schedule, unless objected to by the
Owner, shall be used as a basis for reviewing the Design-Builder’s Application
for Payment.  The schedule of value may be updated periodically to reflect
changes in the allocation of the Contract Sum.

 

§ A.9.3  APPLICATIONS FOR PAYMENT

 

§ A.9.3.1  At least ten days before the date established for each progress
payment, the Design-Builder shall submit to the Owner an itemized Application
for Payment for operations completed in accordance with the current schedule of
values.  Such application shall be notarized and supported by such data
substantiating the Design-Builder’s right to and amount of payment as the Owner,
or the Owner’s lender, may require, such as copies of requisitions from
Subcontractors and Sub-Subcontractors and identifications of all Subcontractors,
Sub-Subcontractors and professional consultants who are to receive funds from
the pending Application for Payment.

 

§ A.9.3.1.1  As provided in Section A.7.3.8 such applications may include
requests for payment on account of Changes in the Work which have been properly
authorized by Construction Change Directives or by interim determinations of the
Owner, but not yet included in Change Orders.

 

§ A.9.3.1.2  Such applications may not include requests for payment for portions
of the Work for which the Design-Builder does not intend to pay a Subcontractor
or Sub-Subcontractor or other parties providing services for the Design-Builder,
unless such Work has been performed by others whom the Design-Builder intends to
pay.

 

§ A.9.3.2  Unless otherwise provided in the Contract Documents, payments shall
be made on account of materials and equipment delivered and suitably stored at
the site for subsequent incorporation in the Work.  If approved in advance by
the Owner, payment may similarly be made for materials and equipment suitably

 

45

--------------------------------------------------------------------------------


 

stored off the site at a location agreed upon in writing.  Payments for
materials and equipment stored on or off the site shall be conditioned upon
compliance by the Design-Builder with procedures satisfactory to the Owner to
establish the Owner’s title to such materials and equipment or otherwise protect
the Owner’s interests and shall include the costs of applicable insurance,
storage and transportation to the site for such materials and equipment stored
off the site.

 

§ A.9.3.3  The Design-Builder warrants that title to all Work other than
Instruments of Service covered by an Application for Payment will pass to the
Owner no later than the time of payment.  The Design-Builder further warrants
that upon submittal of an Application for Payment, all Work for which
Certificates of Payment have been previously issued and payments received from
the Owner shall, to the best of the Design-Builder’s knowledge, information and
belief, be free and clear of liens, Claims, security interests or encumbrances
in favor of the Design-Builder, Subcontractors, material suppliers, or other
persons or entities making a claim by reason of having provided labor, materials
and equipment relating to the Work.

 

§ A.9.3.4  With each Application for Payment, the Design-Builder shall provide
to Owner a partial lien waiver and release from Design-Builder and each
Subcontractor, Sub-Subcontractor and professional consultant who is to receive
funds from the pending Application for Payment. Each such lien waiver and
release may be conditioned on the receipt of the payment for which the waiver
and release is sought.

 

§ A.9.3.5  Provided that Owner shall make payment of amounts due to
Design-Builder, Design-Builder shall keep the Project Site free from any liens
by Design-Builder, its Subcontractors, Sub-Subcontractors and professional
consultants. If, because of any act or omission of Design-Builder or anyone
claiming through or under Design-Builder, any mechanic’s or other lien,
encumbrance or order is filed against Owner or the Project Site, then
Design-Builder shall, at Design-Builder’s own cost and expense, cause the same
to be canceled and discharged of record or bonded over within thirty (30) days
after receiving notice thereof, and shall indemnify and hold Owner harmless from
and against all costs, expenses, claims, losses or damages, including reasonable
attorneys’ fees, resulting therefrom or by reason thereof.

 

§ A.9.4  ACKNOWLEDGEMENT OF APPLICATION FOR PAYMENT

 

§ A.9.4.1  The Owner shall, within seven days after receipt of the
Design-Builder’s Application for Payment, issue to the Design-Builder a written
acknowledgement of receipt of the Design-Builder’s Application for Payment
indicating the amount the Owner has determined to be properly due and, if
applicable, the reasons for withholding payment in whole or in part.

 

46

--------------------------------------------------------------------------------


 

§ A.9.5  DECISIONS TO WITHHOLD PAYMENT

 

§ A.9.5.1  In addition to retainage, the Owner may withhold approval of a
payment in whole or in part to the extent reasonably necessary to protect the
Owner due to the Owner’s determination that the Work has not progressed to the
point indicated in the Application for Payment or that the quality of Work is
not in accordance with the Contract Documents.  The Owner may also withhold a
payment or, because of subsequently discovered evidence, may nullify the whole
or a part of an Application for Payment previously issued to such extent as may
be necessary to protect the Owner from loss for which the Design-Builder is
responsible, including loss resulting from acts and omissions, because of the
following:

 

.1                                      defective Work not remedied;

 

.2                                      third-party claims filed or reasonable
evidence indicating probable filing of such claims unless security acceptable to
the Owner is provided by the Design-Builder;

 

.3                                      failure of the Design-Builder to make
payments properly to Subcontractors or for design services labor, materials or
equipment;

 

.4                                      reasonable evidence that the Work cannot
be completed for the unpaid balance of the Contract Sum;

 

.5                                      damage to the Owner or a separate
Contractor;

 

.6                                      reasonable evidence that the Work will
not be completed within the Contract Time and the unpaid balance would not be
adequate to cover actual or liquidated damages for the anticipated delay;

 

.7                                      persistent failure to carry out the Work
in accordance with the Contract Documents

 

§ A.9.5.2  When the above reasons for withholding payment are removed, payment
will be made for amounts previously withheld.

 

§ A.9.6 PROGRESS PAYMENTS

 

§ A.9.6.1  Within 10 days after the Owner has received billings from the
Design-Builder on account of Work performed by the Design-Builder and for which
the Owner has acknowledged to the due pursuant to Section A.9.4.1, the Owner
shall make payment of that amount to the Design-Builder. If the Design-Builder

 

47

--------------------------------------------------------------------------------


 

does not receive such payment from the Owner for any cause which is not the
fault of the Design-Builder, the Owner shall pay the Design-Builder, on demand,
that amount.

 

§ A.9.6.2  The Design-Builder shall promptly pay each Subcontractor, upon
receipt of payment from the Owner, out of the amount paid to the Design-Builder
on account of such Subcontractor’s portion of the Work, the amount to which said
Subcontractor is entitled, reflecting percentages actually retained from
payments, to the Design-Builder on account of the Subcontractor’s portion of the
Work. The Design-Builder shall, by appropriate agreement with each Subcontractor
require each Subcontractor to make payments to Sub-Subcontractors in a similar
manner.

 

§ A.9.6.3  The Owner shall have no obligation to pay or to see to the payment of
money to a Subcontractor except as may be required by law. Owner, however, has
the right, but not the obligation, to pay a Subcontractor, Sub-Subcontractor or
professional consultant by joint party check or directly and deduct said payment
from the Contract Sum.

 

§ A.9.6.4  Payment to material suppliers shall be treated in a manner similar to
that provided in Sections A.9.6.2 and A.9.6.3.

 

§ A.9.6.5  A progress payment, or partial or entire use or occupancy of the
Project by the Owner, shall not constitute acceptance of Work not in accordance
with the Contract Documents.

 

§ A.9.6.6  Unless the Design-Builder provides the Owner with a payment bond in
the full penal sum of the Contract Sum, payments received by the Design-Builder
for Work properly performed by Subcontractors and suppliers shall be held by the
Design-Builder for those Subcontractors or suppliers who performed Work or
furnished materials, or both, under contract with the Design-Builder for which
payment was made by the Owner.  Nothing contained herein shall require money to
be placed in a separate account and not be commingled with money of the
Design-Builder, shall create any fiduciary liability or tort liability on the
part of the Design-Builder for breach of the requirements of this provision.

 

§ A.9.7 FAILURE OF PAYMENT

 

§ A.9.7.1  If the Owner does not provide for payment to the Design-Builder’s
Application for Payment as approved by the Owner within ten days after the
Owner’s receipt from the Design-Builder, or does not issue payment within ten
days after the Owner’s receipt of approved amounts due to the Design-Builder,
then the Design-Builder may, upon seven additional days’ written notice to the
Owner stop the Work until payment of the amount owing has been received. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased by the amount of the Design-Builder’s reasonable costs of shutdown,
delay and start-up, plus interest as provided for in the Contract Documents.

 

48

--------------------------------------------------------------------------------


 

§ A.9.8 SUBSTANTIAL COMPLETION

 

§ A.9.8.1 Substantial Completion is the stage in the progress of the Work when
the Work, or designated portion thereof, is sufficiently complete, and suitable
for its intended use, and all Project systems and equipment are inspected,
tested and ready for commissioning and implementation. When the Design-Builder
considers that the Work, or a portion thereof which the Owner agrees to accept
separately, is substantially or mechanically complete, whichever may apply, the
Design-Builder shall prepare and submit to the Owner a comprehensive list of
items to be completed or corrected prior to final payment.  Failure to include
an item on such list does not alter the responsibility of the Design-Builder to
complete all Work in accordance with the Contract Documents.

 

§ A.9.8.2 Upon receipt of the Design-Builder’s list, the Owner shall make an
inspection, including performance testing, to determine whether the Work or
designated portion thereof is Substantially or Mechanically complete, whichever
case may apply.  If the Owner’s inspection or testing discloses any item,
whether or not included on the Design-Builder’s list, which is not substantially
or mechanically complete and in accordance with the requirements of the Contract
Documents, the Design-Builder shall then submit a request for another inspection
by the Owner to determine whether the Design-Builder’s Work is substantially
complete.

 

§ A.9.8.3 In the event of a dispute regarding whether the Design-Builder’s Work
is substantially or Mechanically complete, the dispute shall be resolved
pursuant to Article A.4.

 

§ A.9.8.4 When the Owner determines that the Work is Substantially Complete, the
Owner shall issue a Certificate of Substantial Completion, which shall include a
list of items to be corrected or completed prior to final payment.  Upon the
issuance of Owner’s Certificate of Substantial Completion, Contractor shall be
entitled to submit an Application for Payment, requesting a sum sufficient to
increase the total payments to the full amount of the Contract Sum, less
retainage and any other amounts for which Owner has withheld payment under
Section A.9.5 of Exhibit A, Terms and Conditions.

 

§ A.9.9 PARTIAL OCCUPANY OR USE

 

§ A.9.9.1 The Owner may occupy or use any completed portion of the Work at any
stage when such portion is designated by separate agreement with Design-Builder,
provided such occupancy or use is consented to the by the insurer, if so
required by the insurer, and authorized by public authorities having
jurisdiction over the Work.  Such partial occupancy or use may commence whether
or not the portion is substantially complete, provided the Owner and
Design-Builder have accepted in writing the responsibilities assigned to each of
them for payments, retainage , if any security, maintenance, heat, utilities,
damage to the

 

49

--------------------------------------------------------------------------------


 

Work and insurance, and have agreed in writing concerning the period for
completion or correction of the Work and commencement of warranties required by
the Contract Documents. When the Design-Builder considers a portion
substantially complete, the Design-Builder shall prepare and submit a list to
the Owner as provided under Section A.9.8.1. Consent of the Design-Builder to
partial occupancy or use shall not be unreasonably withheld. The stage of the
progress of the Work shall be determined by written agreement between the Owner
and Design-Builder.

 

§ A.9.9.2 Immediately prior to such partial occupancy or use, the Owner and
Design-Builder shall jointly inspect the area to be occupied or portion of the
Work to be used to determine and record the condition of the Work.

 

§ A.9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.

 

§ A.9.10 FINALCOMPLETION AND FINAL PAYMENT

 

§ A9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Owner shall promptly make such inspection and when the Owner finds the Work
acceptable and fully performed in accordance with the Contract Documents, and
all necessary component parts, systems and equipment of the Work have been
tested, started-up and are operational, meeting the performance and capacity
requirements of the Contract Documents, the Owner shall, subject to
Section A.9.10.2 promptly make final payment to the Design-Builder.

 

§ A.9.10.2 Final payment, including the retainage, will not become due until the
Owner has received the Design-Builder’s final Application for Payment and until
the Design-Builder submits to the Owner (1) an affidavit that payrolls, bills
for materials and equipment, and other indebtedness connected with the Work for
which the Owner or the Owner’s property might be responsible or encumbered (less
amounts withheld by Owner) have been paid or otherwise satisfied, (2) a
certificate evidencing that insurance required by the Contract Documents to
remain in force after final payment is currently in effect and will not be
canceled or allowed to expire until at least 30 days’ prior written notice has
been given to the Owner, (3) a written statement that the Design-Builder knows
of no substantial reason that the insurance will not be renewable to cover the
period required by the Contract Documents, (4)consent of surety, if any, to
final payment, (5) a marked-up version of all Drawings and Specifications
showing the record condition of the Work; (6) a final lien waiver and release
from Design/Builder and from all Subcontractors, Sub-Subcontractors and
professional consultants (conditioned only on the receipt of payment for which a
wavier and release is sought) that provided any labor, materials, equipment or
services to the Work; (7) all warranties, manuals and all other items Design-

 

50

--------------------------------------------------------------------------------


 

Builder is required by the Contract Documents to provide prior to Final Payment,
and (8) and if required by the Owner or Owner’s lender, other data establishing
payment or satisfaction of obligations, such as receipts, releases and waivers
of liens, claims, security interests or encumbrances arising out of the Contract
Documents, to the extent and in such form as may be designated by the Owner.  If
a Design-Builder refuses to furnish a release or waiver required by the Owner,
the Design-Builder may furnish a bond satisfactory to the Owner to indemnify the
Owner against such lien. If such lien remains unsatisfied after payments are
made, the Design-Builder shall refund to the Owner all money that the Owner may
be liable to pay in connection with the discharge of such lien, including all
costs and reasonable attorneys’ fees. If, for any cause which is not the fault
of the Design-Builder, the Owner does not receive timely payment or does not pay
the Design-Builder within seven days after receipt of payment from the Owner,
final payment to the Design-Builder shall be made upon demand.

 

§ A.9.10.3 If, after the Owner determines that the Design-Builder’s Work or
designated portion thereof is substantially completed, final completion thereof
is materially delayed through no fault of the Design-Builder or by issuance of a
Change Order or a Construction Change Directive affecting final completion, the
Owner shall, upon application by the Design-Builder for payment from the Owner
on account of such application, make payment of the balance due for that portion
of the Work fully completed and accepted.  If the remaining balance for Work not
fully completed or corrected is less than retainage stipulated in the Contract
Documents, and if bonds have been furnished, the written consent of surety to
payment of the balance due for that portion of the Work fully completed and
accepted shall be submitted by the Design-Builder. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.

 

§ A.9.10.4 The making of final payment shall constitute a waiver of Claims by
the Owner except those arising from:

 

.1                                      liens, Claims, security interests or
encumbrances arising out of the Contract Documents and unsettled;

 

.2                                      failure of the Work to comply with the
requirements of the Contract Documents; or

 

.3                                      terms of special warranties required by
the Contract Documents.

 

§ A.9.10.5 Acceptance of final payment by the Design-Builder, a Subcontractor or
material supplier shall constitute a waiver of claims by the payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.

 

51

--------------------------------------------------------------------------------


 

ARTICLE A.10 PROTECTION OF PERSONS AND PROPERTY

 

§ A.10.1 SAFETY PRECAUTIONS AND PROGRAMS

 

§ A.10.1.1 The Design-Builder shall comply with all safety precautions and
programs initiated and maintained by the Owner in connection with the Project
and the Design-Builder’s performance of the Work. In accordance with such safety
precautions and programs, except to the extent specifically indicated in the
Contract Documents to be the responsibility of others, the Design-Builder shall
assume the duties and responsibilities set forth in Sections A.10.2 through
A.10.6, below.

 

§ A.10.2 SAFETY OF PERSONS AND PROPERTY

 

§ A.10.2.1 The Design-Builder shall take reasonable precautions for the safety
of, and shall provide reasonable protection to prevent damage, injury or loss
to:

 

.1                                      employees on the Work and other persons
who may be affected thereby;

 

.2                                      the Work and materials and equipment to
be incorporated therein, whether in storage on or of the site or under the care,
custody or control of the Design-Builder or the Design-Builder’s Subcontractors;
and

 

.3                                      other property at the site or adjacent
thereto, such as trees, shrubs, lawns, walks, pavements, roadways, structure and
utilities not designated for removal, relocation or replanting in the course of
construction.

 

§ A.10.2.2  The Design-Builder shall give notices and comply with applicable
laws, ordinances, rules, regulations and lawful orders of public authorities
bearing on safety of persons or property or their protection from damage, injury
or loss.

 

§ A.10.2.3  The Design-Builder shall erect and maintain, as required by existing
conditions and performance of the Contract Documents, reasonable safeguards for
safety and protection, including posting danger signs and other warnings against
hazards, promulgating safety regulations and notifying Owner and owners and
users of adjacent sites and utilities.

 

§ A.10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Design-Builder shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.

 

§ A.10.2.5  The Design-Builder shall promptly remedy damage and loss (other than
damage or loss insured under property insurance required by the Contract

 

52

--------------------------------------------------------------------------------


 

Documents) to property referred to in Clauses A.10.2.1.2 A.10.2.1.3 caused in
whole or in part by the Design-Builder, a Subcontractor, or anyone directly or
indirectly employed by any of them or by anyone for whose acts they may be
liable and for which the Design-Builder is responsible under Clauses A.10.2.1.2
and A.10.2.1.3, except damage or loss attributable to acts or omissions of the
Owner or anyone directly or indirectly employed by the Owner or by anyone for
whose acts the Owner may be liable, and not attributable to the fault or
negligence of the Design-Builder.  The foregoing obligations of the
Design-Builder are in addition to the Design-Builder’s obligations under
Section A.3.19.

 

§ A.10.2.6 The Design-Builder shall designate in writing to the Owner a
responsible individual whose duty shall be the prevention of accidents.

 

§ A.10.2.7 The Design-Builder shall not load or permit any part of the
construction or site to be loaded so as to endanger its safety.

 

§ A.10.3 HAZARDOUS MATERIALS

 

§ A.10.3.1 If reasonable precautions will be in adequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Design-Builder shall, upon recognizing the
condition, immediately stop Work in the affected area and report the condition
to the Owner.

 

§ A.10.3.2 The Owner shall obtain the services of a licensed laboratory to
verify the presence of absence of the material or substance reported by the
Design-Builder and, in the event such material or substance is found to be
present, to verify that it has been rendered harmless. Unless otherwise required
by the Contract Documents, the Owner shall furnish in writing to the
Design-Builder the names and qualifications of persons or entities who are to
perform tests verifying the presence or absence of such material or substance or
whoa re to perform the task of removal or safe containment of such material or
substance. The Design-Builder will promptly reply to the Owner in writing
stating whether or not the Design-Builder has reasonable objection to the
persons or entities proposed by the Owner. If the Design-Builder has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Design-Builder has no reasonable objection. When the
material or substance has been rendered harmless, work in the affected area
shall resume upon written agreement of the Owner and Design-Builder.  The
Contract Time shall be extended appropriately, and the Contract Sum shall be
increased in the amount of the Design-Builder’s reasonable additional costs of
shutdown, delay and start-up, which adjustments shall be accomplished as
provided in Article A.7.

 

§ A.10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Design-Builder, Subcontractors, Design-Builder,
Design-Builder’s consultants and the agents and employees of any of them from
and

 

53

--------------------------------------------------------------------------------


 

against Claims, damages, losses and expenses, including but not limited to
attorneys’ fees, arising out of or resulting from performance of the Work in the
affected area if in fact the material of substance exists on site as of the date
of execution of the Agreement, is not disclosed in the Contract Documents and
presents the risk of bodily injury or death as described in Section A.10.3.1 and
has not been rendered harmless, provided that such Claim, damage, loss or
expense is attributable to bodily injury, sickness, disease or death or to
injury to or destruction of tangible property (other than the Work itself) to
the extent that such damage, loss or expense is not due to the active negligence
of the Design-Builders, Subcontractors, Design-Builder, Design-Builder’s
consultants and their agents and employees.

 

§ A.10.4  The Owner shall not be responsible under Section A.10.3 for materials
and substances brought to the site by the Design-Builder unless such materials
or substances were required by the Contract Documents.

 

§ A.10.5  If, without negligence on the part of the Design-Builder, the
Design-Builder is held liable for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents, the Owner shall indemnify the Design-Builder for all cost
and expense thereby incurred.

 

§ A.10.6 EMERGENCIES

 

§ A.10.6.1 In an emergency affecting safety of persons or property, the
Design-Builder shall act, at the Design-Builder’s discretion, to prevent
threatened damage, injury or loss. Additional compensation or extension of time
claimed by the Design-Builder on account of an emergency shall be determined as
provided in Section A.4.1.7 and Article A.7.

 

ARTICLE A.11 INSURANCE AND BONDS

 

§ A.11.1 The Owner and Design-Builder shall purchase and maintain insurance of
the types, with limits of liability, containing such endorsements and subject to
such terms and conditions as would normally be used for a project of this type.
In addition, Design-Builder shall obtain and maintain the following types and
amounts of insurance:

 

§ 11.1.2  Workers’ Compensation and Employers’ Liability:  Design-Builder shall
comply with all statutes and law with regard to Workers’
Compensation/Occupational Disease applying to employees or their beneficiaries. 
Minimum limits shall be:

 

.1

 

Workers’ Compensation-Statutory Limits

 

 

 

.2

 

Employers’ Liability

Not Less Than:

 

 

Bodily Injury by Accident

$100,000 Each Accident

 

54

--------------------------------------------------------------------------------


 

 

 

Bodily Injury by Disease

$100,000 Each Employee

 

 

 

$500,000 Policy Limit

 

This insurance shall contain provisions waiving each underwriter’s rights of
subrogation against Owner.

 

§ 11.1.3 Other insurance required is as follows:

 

.1

 

Commercial General Liability

 

 

 

 

Limits not less than:

 

 

 

 

Bodily Injury and Property

 

$1,000,000 Each Occurrence

 

 

Damage Combined Single Limit:

 

$1,000,000 Annual General

 

 

 

Aggregate – Per Policy

 

 

 

$1,000,000 Products Liability/

 

 

 

Completed Operations

 

 

Fire Damage

 

$50,000

 

 

Medical Payment

 

$5,000

 

 

 

 

 

 

 

Commercial General Liability coverage must provide:

 

 

General Aggregate Limit must apply per project

 

 

Premises and Operations

 

 

Contractor’s Liability/Completed Operations Liability Contractual Liability

 

 

XCU Coverage (explosion, collapse and underground property damage)

 

 

Personal Injury and Advertising Injury

 

 

 

 

 

Note: The Commercial General Liability policy and the endorsements thereto shall
be maintained on an occurrence basis.

 

 

 

.2

 

Auto

 

 

Limits not less than:

 

 

Bodily injury and Property Damage

 

 

Combined Single Limit Policy must be intended to cover all owned,

 

 

Non-owned and hired vehicles:

 

 

$1,000,000 Each Accident

 

 

 

 

 

.3

 

Umbrella Liability

 

 

 

 

Not less than:

 

 

 

 

Bodily Injury and Property Damage

 

$4,000,000 Each Occurrence

 

 

Combined Single Limit

$4,000,000 Annual

 

§ 11.1.4  AMG shall also obtain and maintain professional liability insurance
(including contractual liability coverage retroactive to the earlier date of the
Agreement or the commencement of the Work in an amount of not less than two
million dollars ($2,000,000.00) per occurrence and in the aggregate covering
person injury, bodily injury and property damage, including the loss of the use

 

55

--------------------------------------------------------------------------------


 

thereof.  This insurance shall be maintained for a period of three (3) years
after Substantial Completion and shall provide “errors and omissions” coverage
covering negligent acts, errors and omissions in Design-Builder’s, and its
consultants, professional obligations under the Contract Documents.

 

§ 11.2   Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work.  The Owner shall be named as an
additional insured, on a primary and non-contributory basis, on the liability
coverages.

 

§ 11.3  Design-Builder shall require Subcontractors and professional consultants
to maintain and obtain workers compensation, commercial general liability,
automobile and professional liability (provided the Subcontractor or
professional consultant is providing professional services) containing the same
types and amounts of insurance required herein, except that the amounts thereof
may be reduced if approved by Owner.  Architect shall provide Owner, prior to
the commencement of Services and thereafter upon Owner’s request, with
certificates of insurance evidencing such Subcontractor and professional
consultant insurance.

 

§ A.11.3 (This Section is not applicable to this Contract under any
circumstances and is null and void to this Contract) The Design-Builder shall
provide surety bonds of the types, for such penal sums and subject to such terms
and conditions as described in Exhibit E, Insurance and Bonds, or elsewhere in
the Contract Documents.

 

ARTICLE A.12 UNCOVERING AND CORRECTION OF WORK

 

§ A.12.1 UNCOVERING OF WORK

 

§ A.12.1.1 If a portion of the Work is covered contrary to requirements
specifically expressed in the Contract Documents, it must be uncovered for the
Owner’s examination and be recovered at the Design-Builder’s expense without
change in the Contract Time.

 

§ A.12.1.2 If a portion of the Work has been covered which the Owner has not
specifically requested to examine prior to being covered, the Owner may request
to see such Work and it shall be uncovered by the Design-Builder.  If such Work
is in accordance with the Contract Documents, costs of uncovering and recovering
shall, by appropriate Change Order, be at the Owner’s expense.  If such Work is
not in accordance with the Contract Documents, correction shall be at the
Design-Builder’s expense unless the condition was caused by the Owner or a
separate Contractor, in which event the Owner shall be responsible for payment
of such costs.

 

56

--------------------------------------------------------------------------------


 

§ A.12.2 CORRECTION OF WORK

 

§ A.12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION OF THE DESIGN-BUILDER’S WORK

 

The Design-Builder shall promptly correct Work rejected by the Owner or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after the Owner’s determination that the Design-Builder’s Work or
designated portion thereof is substantially complete and whether or not
fabricated, installed or completed.  Costs of correcting such rejected Work,
including additional testing shall be at the Design-Builder’s expense.

 

§ A.12.2.2 AFTER SUBSTANTIAL COMPLETION OF THE DESIGN-BUILDER’S WORK

 

§ A.12.2.2.1 In addition to the Design-Builder’s obligations under
Section A.3.5, if, within one year after the date of the Owner’s determination
that the Design-Builder’s Work or designated portion thereof is substantially
complete or after the date for commencement of warranties established under
Section A.9.9.1 or by terms of an applicable special warranty required by the
Contract Documents, any of the Work is found to be not in accordance with the
requirements of the Contract Documents, the Design-Builder shall correct it
promptly after receipt of written notice from the Owner to do so unless the
Owner has previously given the Design-Builder a written acceptance of such
condition.  The Owner shall give such notice promptly after discovery of the
condition. If the Design-Builder fails to correct nonconforming Work within a
reasonable time during that period after receipt of notice from the Owner, the
Owner may correct it in accordance with Section A.2.5.

 

§ A.12.2.2.2  The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after the Owner’s determination that
the Design-Builder’s Work is substantially complete by the period of time
between such determination and the actual performance of the Work.

 

§ A.12.2.2.3  The one-year period for correction of Work shall not be extended
by corrective Work performed by the Design-Builder pursuant to this
Section A.12.2.

 

§ A.12.2.3  The Design-Builder shall remove from the site portions of the Work
which are not in accordance with the requirements of the Contract Documents and
are neither corrected by the Design-Builder nor accepted by the Owner.

 

§ A.12.2.4 The Design-Builder shall bear the cost of correcting destroyed or
damaged construction, whether completed or partially completed, of the Owner or
separate Contractors caused by the Design-Builder’s correction or removal of
Work which is not in accordance with the requirements of the Contract Documents.

 

57

--------------------------------------------------------------------------------


 

§ A.12.2.5 Nothing contained in this Section A.12.2 shall be constructed to
establish a period of limitation with respect to other obligations the
Design-Builder might have under the Contract Documents.  Establishment of the
one-year period for correction of Work as described in Section A.12.2.2 relates
only to the specific obligation of the Design-Builder to correct for Work, and
has no relationship to the time within which the obligation to comply with the
Contract Documents may be sought to be enforced, nor to the time within which
proceedings may be commenced to establish the Design-Builder’s liability with
respect to the Design-Builder’s obligations other than specifically to correct
the Work.

 

§ A.12.3 ACCEPTANCE OF NONCONFORMING WORK

 

§ A.12.3.1 If the Owner prefers to accept Work not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be equitably
adjusted by Change Order.  Such adjustment shall be effected whether or not
final payment has been made.

 

ARTICLE A.13 MISCELLANEOUS PROVISIONS

 

§ A.13.1 GOVERNING LAW

 

§ A.13.1.1 The Contract shall be governed by the law of the place where the
Project is located.

 

§ A.13.2 SUCCESSORS AND ASSIGNS

 

§ A.13.2.1 The Owner and Design-Builder respectively bind themselves, their
partners, successors, assigns and legal representatives to the other party
hereto and to partners, successors, assigns and legal representatives of such
other party in respect to covenants, agreements and obligations contained in the
Contract Documents. Except as provided in Section A.13.2.2, neither party to the
Contract Documents shall assign the Contract Documents as a whole without
written consent of the other. If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Contract Documents.

 

§ A.13.2.2 This Agreement may be assigned by the Owner provided that:

 

.1                                      assignment is effective only after
termination of the Design-Build Contract by the Owner for cause and only if the
Owner accepts this Agreement by notifying the Design-Builder in writing; and

 

.2                                      assignment is subject to the prior
rights of the Owner’s surety, if any, obligated under bond relating to the
Design-Build

 

58

--------------------------------------------------------------------------------


 

Contract.

 

§ A.13.3 WRITTEN NOTICE

 

§ A.13.3.1 Written notice shall be deemed to have been duly served if delivered
in person to the individual or a member of the firm or entity or to an officer
of the corporation for which it was intended, or if sent by registered or
certified mail to the last business address known to the party giving notice.

 

§ A.13.4 RIGHTS AND REMEDIES

 

§ A.13.4.1 Duties and obligations imposed by the Contract Documents and rights
and remedies available thereunder shall be in addition to and not a limitation
of duties, obligations, rights and remedies otherwise imposed or available by
law.

 

§ A.13.4.2 No action or failure to act by the Owner or Design-Builder shall
constitute a waiver of a right or duty afforded them under the Contract
Documents, nor shall such action or failure to act constitute approval of or
acquiescence in a breach thereunder, except as may be specifically agreed in
writing.

 

§ A.13.5 TESTS AND INSPECTIONS

 

§ A.13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Design-Builder shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals.  The
Design-Builder shall give timely notice of when and where tests and inspections
are to be made so that the Owner may be present for such procedures.

 

§ A.13.5.2 If the Owner or public authorities having jurisdiction determine that
portions of the Work require additional testing, inspection or approval not
included under Section A.13.5.1, the Owner shall in writing instruct the
Design-Builder to make arrangements for such additional testing, inspection or
approval by an entity acceptable to the Owner, and the Design-Builder shall give
timely notice to the Owner of when and where tests and inspections are to be
made so that the Owner may be present for such procedures.  Such costs, except
as provided in Section A.13.5.3, shall be at the Owner’s expense.

 

§ A.13.5.3 If such procedures for testing, inspection or approval under Sections
A.13.5.1 and A.13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary

 

59

--------------------------------------------------------------------------------


 

by such failure, including those of repeated procedures, shall be at the
Design-Builder’s expense.

 

§ A.13.5.4 Required certificates of testing, inspection or approval shall,
unless otherwise required by the Contract Documents, be secured by the
Design-Builder and promptly delivered to the Design-Builder.

 

§ A.13.5.5 If the Design-Builder is to observe tests, inspections or approvals
required by the Contract Documents, the Design-Builder will do so promptly and,
where practicable, at the normal Avenue of testing.

 

§ A.13.5.6 Tests or inspections conducted pursuant to the Contract Documents
shall be made promptly to avoid unreasonable delay in the Work.

 

§ A.13.5.7  Unless otherwise provided for in the Contract Documents, The Owner
shall furnish all utilities, facilities, products of any kind or nature and such
Owner’s representatives as may be reasonably required for testing,
implementation, start-up and operation of construction systems.

 

§ A.13.6 COMMENCEMENT OF STATUTORY LIMITATION PERIOD

 

§ A.13.6.1  As between the Owner and Design-Builder:

 

.1                                      Before Substantial Completion of the
Design-Builder’s Work.  As to acts or failures to act occurring prior to the
relevant date of the Owner’s determination that the Design-Builder’s Work or
designated portion is substantially complete, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of such
determination;

 

.2                                      Between Substantial Completion of the
Design-Builder’s Work and Final Application for Payment.  As to acts or failures
to act occurring subsequent to the relevant date of the Owner’s determination
that the Design-Builder’s Work or designated portion is substantially complete
and prior to issuance of the final Application for Payment, any applicable
statute of limitations shall commence to run and any alleged cause of action
shall be deemed to have accrued in any and all events not later than the date of
issuance of the final Application for Payment; and

 

.3                                      After Final Application for Payment. As
to acts or failures to act occurring after the relevant date of issuance of the
final Application for Payment, any applicable statute of limitations shall
commence to run and any alleged cause of action shall be deemed to have accrued
in any and all events not later than the date of any act or

 

60

--------------------------------------------------------------------------------


 

failure to act by the Design-Builder pursuant to any Warranty provided under
Section A.3.5, the date of any correction of the Work or failure to correct the
Work by the Design-Builder under Section A.12.2, or the date of actual
commission of any other act or failure to perform any duty or obligation by the
Design-Builder or Owner, whichever occurs last.

 

ARTICLE A.14 TERMINATION OR SUSPENSION OF THE AGREEMENT

 

§ A.14.1 TEMINATION BY THE DESIGN-BUILDER

 

§ A.14 1.1 The Design-Builder may terminate the Contract if the work is stopped
for a period of 30 consecutive days through no act of fault of the
Design-Builder or a Subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Design-Builder, for any of the following reasons:

 

.1                                      issuance of a order of a court or public
authority having jurisdiction which requires all Work to be stopped;

 

.2                                      an act of government, such as a
declaration of national emergency which requires all Work to be stopped;

 

.3                                      because the Owner has not made a payment
to the Design-Builder as required in the Contract Documents; or

 

.4                                      the Owner has failed to furnish to the
Design-Builder promptly, upon the Design-Builder’s request, reasonable evidence
as required by Section A.2.2.6

 

§ A.14.1.2 The Design-Builder may terminate the Contract if, through no act or
fault of the Design-Builder or a Subcontractor, Sub-Subcontractor or their
agents or employees or any other persons or entities performing portions of the
Work under direct contract with the Design-Builder, repeated suspensions, delays
or interruptions of the entire Work by the Owner, as described in
Section A.14.3, constitute in the aggregate more than 100 percent of the total
number of days scheduled for completion, or 120 days in any 365-day period,
whichever is less.

 

§ A.14.1.3 If one of the reasons described in Section A.14.1.1 or A.14.1.2
exists, the Design-Builder may, upon seven days’ written notice to the Owner,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipments, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.

 

§ A.14.1.4 If the work is stopped for a period of 60 consecutive days through no
act of the Design-Builder or a Subcontractor, Sub-Subcontractor or their agents

 

61

--------------------------------------------------------------------------------


 

or employees or any other persons performing portions of the Work under a direct
or indirect contract with the Design-Builder because the Owner has persistently
failed to fulfill the Owner’s obligations under the Contact Documents with
respect to matters important to the progress of the Work, the Design-Builder
may, upon seven additional days’ written notice to the Owner, terminate the
Contract and recover from the Owner as provided in Section A.14.1.3

 

§ A.14.2 TERMINATION BY THE OWNER FOR CAUSE

 

§ A.14.2.1 The Owner may terminate the Contact if the Design-Builder:

 

.1                                      persistently or repeatedly refuses or
fails to supply enough properly skilled workers or proper materials.

 

.2                                      fails to make payment to Subcontractors
for services, materials or labor in accordance with the respective agreements
between the Design-Builder and the Subcontractors;

 

.3                                      persistently disregards laws, ordinances
or rules, regulations or orders of a public authority having jurisdiction; or

 

.4                                      otherwise is guilty of substantial
breach of a provision of the Contract Documents.

 

§ A.14.2.2 When any of the above reasons exist, the Owner may without prejudice
to any other rights or remedies of the Owner and after giving the Design-Builder
and the Design-Builders surety, if any, seven days’ written notice, terminate
employment of the Design-Builder and may, subject to any prior rights of the
surety:

 

.1                                      take possession of the site and of all
materials, equipment, tools, and construction equipment and machinery thereon
owned by the Design-Builder;

 

.2                                      accept assignment of Subcontracts
pursuant to Section A.5.4.1; and

 

.3                                      finish the Work by whatever reasonable
method the Owner may deem expedient. Upon request of the Owner, the
Design-Builder shall furnish to the Design-Builder a detailed accounting of the
costs incurred by the Owner in finishing the work.

 

§ A.14.2.3 When the Owner terminates the Contract for one of the reasons stated
in Section A.14.2.1, the Design-Builder shall not be entitled to receive further
payment until the Work is finished.

 

62

--------------------------------------------------------------------------------


 

§ A.14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work and other damages incurred by the Owner and not expressly waived, such
excess shall be paid to the Design-Builder. If such costs and damages exceed the
unpaid balance, the Design-Builder shall pay the difference to the Owner.

 

§ A.14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE

 

§ A.14.3.1 The Owner may, without cause, order the Design-Builder in writing to
suspend, delay, or interrupt the Work in whole or in part for such period of
time as the Owner may determine.

 

§ A.14.3.2 The Contract Sum and the Contract Time shall be adjusted for
increases in the cost and time caused by suspension, delay or interruption as
described in Section A.14.3.1. Adjustment of the Contract Sum shall include
profit. No adjustment shall be made to the extent:

 

.1                                      that performance is, was or would have
been suspended, delayed or interrupted by another cause for which the
Design-Builder is responsible; or

 

.2                                      that an equitable adjustment is made or
denied under another provision of the Contract.

 

§ A.14.4 TERMINATION BY THE OWNER FOR CONVENIENCE

 

§ A.14.4.1 The Owner may, at any time, terminate the Contract for the Owner’s
convenience and without cause.

 

§ A.14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner’s convenience, the Design-Builder shall:

 

.1                                      cease operations as directed by the
Owner in the notice;

.2                                      take actions necessary, or that the
Owner may direct, for the protection and protection and preservation of the
Work; and

.3                                      except for Work directed to be performed
prior to the effective date of termination stated in the notice, terminate all
existing subcontracts and purchase orders and enter into no further subcontracts
and purchase orders.

 

§ A.14.4.3 In case of such termination for the Owner’s convenience, the
Design-Builder shall be entitled to receive payment for Work executed and costs
incurred by reason of such termination, along with reasonable overhead and
profit on the Work not executed.

 

§ A.15.   [Moved to Testing Section]

 

63

--------------------------------------------------------------------------------


 

OTHER EXHIBITS OMITTED

 

64

--------------------------------------------------------------------------------